Exhibit 10(a)

AGREEMENT

by and among

REX RADIO AND TELEVISION, INC., REX ALABAMA, INC., KELLY & COHEN
APPLIANCES, INC. and STEREO TOWN, INC., as Seller,
REX STORES CORPORATION,

and

APPLIANCE DIRECT, INC., as Purchaser

-1-

--------------------------------------------------------------------------------



AGREEMENT

          THIS AGREEMENT (this “Agreement”) is made as of the 29th day of
January, 2009 (the “Effective Date”), by and between REX RADIO AND TELEVISION,
INC., an Ohio corporation (“Seller One”), KELLY & COHEN APPLIANCES, INC., an
Ohio corporation (“Seller Two”), and STEREO TOWN, INC., a Georgia corporation
(“Seller Three”), REX ALABAMA, INC., an Ohio corporation (“Seller Four”)
(collectively, Seller One, Seller Two, Seller Three and Seller Four, “Seller”),
REX STORES CORPORATION, a Delaware corporation (“REX Stores”), all having an
address at 2875 Needmore Road, Dayton, OH 45414, and APPLIANCE DIRECT, INC., a
Florida corporation (“Purchaser”), having an address at 397 North Babcock
Street, Melbourne, Florida 32935.

RECITALS

 

 

 

A. Seller is the owner of the Assets (as defined below) and desires to sell the
Assets to Purchaser, subject to the terms and conditions of this Agreement.

 

 

 

B. Seller is the owner of the Properties (as defined below) and desires to lease
the Properties, subject to the terms and conditions of this Agreement.

 

 

 

C. Purchaser desires to purchase the Assets and lease the Properties, subject to
the terms and conditions of this Agreement.

          NOW, THEREFORE, in consideration of the mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1 DEFINITIONS

          The following capitalized terms shall have the meanings set forth in
this Section 1 for all purposes under this Agreement:

          “Agreement” shall have the meaning set forth in the first paragraph
hereof.

          “Appliances” shall have the meaning set forth in Section 2.1(a).

          “Assets” shall have the meaning set forth in Section 2.1.

          “Bill of Sale and Assignment” shall have the meaning set forth in
Section 4.2(a)(vii).

          “Business Day” shall have the meaning set forth in Section 14.10.

          “Closing”“ shall mean the consummation of the transactions described
herein as more fully described in Section 4 below.

          “Closing Date” shall mean January 30, 2009.

          “Closing Statement” shall have the meaning set forth in Section
5.1(a).

-2-

--------------------------------------------------------------------------------



          “Creditors’ Rights Statutes” shall have the meaning set forth in
Section 6.1(k).

          “Delivery Items” shall have the meaning set forth in Section 3.1(a).

          “Due Diligence Period” shall have the meaning set forth in Section
3.2.

          “Effective Date” shall have the meaning set forth in the first
paragraph hereof.

          “Equipment” shall have the meaning set forth in Section 2.1(b).

          “General Warranty Period” shall have the meaning set forth in Section
3.5.

          “Governmental Notices” shall have the meaning set forth in Section
3.1(a)(iv).

          “Implementation Date” shall have the meaning set forth in Section 2.6.

          “Implementation Schedule” shall have the meaning set forth in Section
2.6.

          “Indemnitee” shall have the meaning set forth in Section 6.4.

          “Indemnitor” shall have the meaning set forth in Section 6.4.

          “Inspections” shall have the meaning set forth in Section 3.2.

          “Lease” shall have the meaning set forth in Section 2.2.

          “Leased Properties” shall have the meaning set forth in Section 2.3.

          “Notice” shall have the meaning set forth in Section 10.

          “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust or any other entity or organization,
including a government or political subdivision or any agency or instrumentality
thereof.

          “Prohibited Transaction” shall have the meaning set forth in Section
14.13.

          “Property” or “Properties” shall have mean each location listed on
Exhibit 2.2.

          “Proposed Transaction” shall mean the transactions contemplated by
this Agreement.

          “Purchase Option Agreements” shall have the meaning set forth in
Section 6.1(c).

          “Purchase Price” shall have the meaning set forth in Section 2.4.

          “Purchaser” shall have the meaning set forth in the first paragraph
hereof.

          “Required Consents” shall have the meaning set forth in Section
6.1(g).

          “Restricted Parties” shall mean and include REX Stores and each of the
Sellers.

-3-

--------------------------------------------------------------------------------



          “REX Stores” shall have the meaning set forth in the first paragraph
hereof.

          “Right of First Refusal Agreements” shall have the meaning set forth
in Section 6.1(c).

          “Seller” shall have the meaning set forth in the first paragraph
hereof.

          “Seller One” shall have the meaning set forth in the first paragraph
hereof.

          “Seller Three” shall have the meaning set forth in the first paragraph
hereof.

          “Seller Two” shall have the meaning set forth in the first paragraph
hereof.

          “Service Contracts” shall have the meaning set forth in Section
3.1(a)(viii).

          “Sites” shall mean the sites of each Property identified on Exhibit
2.2 or Exhibit 2.3 attached hereto.

          “Surviving Obligations” shall mean all obligations of Purchaser or
Seller hereunder that expressly survive the Closing or termination of this
Agreement.

          “Wholesale Cost of Appliance Inventory” shall have the meaning set
forth in Section 2.4.

All terms defined in this Agreement in the singular shall have comparable
meanings when used in the plural and vice versa.

SECTION 2 AGREEMENT TO SELL AND PURCHASE

          2.1 Assets to be Purchased. “Assets” means all right, title and
interest of Seller in, to and under all assets used in or related to the conduct
of Seller’s businesses at each of the Properties or Leased Properties,
including, without limitation:

 

 

 

          (a) all Whirlpool appliances located at each Site as of the
“Implementation Date” as hereinafter defined (the “Appliances”);

 

 

 

          (b) all furniture, fixtures and equipment (including computer and
telecommunications equipment and point of sale equipment), furniture and
furnishings, and other tangible or fixed assets owned by Seller at each of the
Properties or Leased Properties listed or described on Schedule 2.1(b) (the
“Equipment”);

 

 

 

          (c) all of the Service Contracts and Permits;

 

 

 

          (d) Seller’s intangibles rights to any telephone numbers of Seller,
permits, guarantees and warranties, excluding Seller’s right, title and interest
(if any) in and to the trade names “REX”, “Rex Radio and Television”, “Rex
Television and Appliance Centers”, “Rex TV & Appliance Centers”,
“rexstores.com”, “Kelly & Cohen Appliances”, “Stereo Town”, and “T.V. & Stereo
Town” or any variation thereof; and

-4-

--------------------------------------------------------------------------------



 

 

 

          (e) all unliquidated warranty claims which Seller may have against any
person or entity arising out of, or related to, the Appliances.

          “Permits” means those federal, state, local or other governmental
licenses, permits, consents, approvals and authorizations listed or described on
Schedule 2.1(c).

          2.2 Leases. (a) Subject to the terms and conditions of this Agreement,
at Closing, Purchaser shall execute and deliver counterparts of a lease in the
form of Exhibit 2.2(a) attached hereto with Seller, as landlord, and Purchaser
(or its nominee or nominees), as tenant, for the Properties (each, a “Lease”).
The delineation of the Properties and which Property is owned by Seller One,
Seller Two and Seller Three is set forth in Exhibit 2.2 attached hereto. Each
Lease shall be for an initial term of six and one quarter (6.25) years with one
(1) five (5) year option to renew. The lease rate shall be $65,000, $75,000 and
$85,000 annually for each Property in first through third lease years,
respectively, year four shall be at the rate of $75,000 and subsequent years,
including years 4, 5 and 6 shall include annual CPI increases. The lease terms
shall be triple net and include a cross default provision for all the
Properties. Each Lease shall grant Purchaser an option to be exercised once to
terminate the leases on up to ten (10) of the Properties, with not less than six
(6) months notice, without penalty, twenty-four (24) months following
commencement of the lease. Upon six (6) months notice prior to the expiration of
the initial terms of 6.25 years, Purchaser may exercise its option to renew
leases as to specific locations on a site by site basis without limitation on
quantity. Each Lease shall include an option for Purchaser to purchase all of
the Properties during the first two (2) years of the lease term. During the
initial six (6) months of the initial term, the option shall be at a fixed price
of $70.00 per square foot and during the following eighteen (18) months of the
initial term at $76.00 per square foot. Seller agrees to provide Purchaser with
financing of eighty percent (80%) loan to cost at an interest rate equal to WSJ
Prime, plus two percent (2%) with an annual interest rate floor of 6.25% per
annum and with an amortization period of twenty years. Additionally, Seller
financing provided herein shall have a balloon of all unpaid principal at
thirty-six (36) months from the closing of the purchase of the Properties.
Purchaser and Seller shall agree that all costs customarily born by
buyer/mortgagors and sellers/mortgagees shall be born by the respective party
based upon the custom of the county and state in which the real property is
located. Purchaser and Seller agree at the request of either party to record in
the applicable public records a memorandum of interest identifying Purchaser’s
option to purchase the Properties.

          2.3 Leased Properties. Purchaser shall use good faith efforts to
negotiate, subject to the terms and conditions of this Agreement, either (i) an
assumption of Seller’s existing leases (“Assumption”) or (ii) new leases (“New
Lease”) for the properties identified on Exhibit 2.3 attached hereto (the
“Leased Properties”). If Purchaser is successful in negotiating either an
Assumption or a New Lease at Purchaser’s option, such sites shall be added to
the Implementation Schedule and the parties shall execute an amendment to this
Agreement reflecting the revised Implementation Schedule. Notwithstanding the
foregoing, Seller shall have the right, in its sole discretion, on or after
February 28, 2009, to cease operations of any or all of the Leased Properties
and terminate any or all of the employees at each of the Leased Properties
subsequent to February 27, 2009.

-5-

--------------------------------------------------------------------------------



          2.4 Purchase Price. The aggregate price to be paid for the Assets
shall be the total wholesale cost of Seller’s Whirlpool Appliance inventory as
of the “Implementation Date” as hereinafter defined, as the same may be adjusted
as provided below plus One and 00/100 Dollar ($1.00) (collectively the “Purchase
Price”). Seller’s wholesale cost of its Whirlpool Appliance inventory shall mean
the lesser of (i) Seller’s manufacturer cost, net of all manufacturer credits,
including volume rebate, damage, advertising/co-op credit, etc. or (ii)
Purchaser’s manufacturer cost, net of all manufacturer credits, including volume
rebate, damage, advertising/co-op credit, etc, (the “Wholesale Cost of Appliance
Inventory”), provided, however, any Appliances held in Seller’s inventory at the
Site as of its Implementation Date which have been in Seller’s inventory for
greater than twelve (12) months shall at fifty percent (50%) of the Wholesale
Cost and any Appliance that is deemed “scrap” shall be retained by Seller. The
Wholesale Cost of Appliance Inventory shall be calculated on behalf of Purchaser
and Seller by the manufacturer by providing the aggregate price to the parties
as calculated based upon Seller’s inventory of Appliance as of the
Implementation Date and shall be paid to Seller by the applicable manufacturer.
Purchaser shall, prior to the Closing Date, arrange any financing arrangements
necessary to allow it to purchase the Appliances directly with the respective
manufacturers of such Appliances or through third party financing such that
Seller shall receive a credit or payment from the respective manufacturers on
the Implementation Date on terms acceptable to Seller. Purchaser and Seller may
reach an agreement following closing and during implementation concerning the
Purchaser’s potential purchase of Seller’s Frigidaire Appliances remaining at
each Property or Leased Property as of the Implementation Date for each Site.
Any Appliances held in Seller’s inventory at the Site as of its Implementation
Date which have been in Seller’s inventory for greater than twelve (12) months
shall be re-billed to Purchaser by manufacture(s) at fifty percent (50%) of the
Wholesale Cost. Any appliances in Seller’s inventory at the Site as of its
Implementation Date which are “scrap” shall be re-billed to Purchaser by the
respective manufacturer at a rate of $0.01 for each scrap Appliance.

          2.5 Extended Service Plan (“ESP”) Payment. Purchaser agrees to accept
Seller’s customer ESP for Seller’s Frigidaire and Whirlpool appliances
(excluding air conditioners and dehumidifiers). Seller shall pay to Purchaser,
in connection with such assumption as of the Implementation Date, Seller’s
profit in the Book Value of Seller’s Frigidaire and Whirlpool appliances’ ESP
for the Properties and Leased Properties (“Seller’s Profit”). Seller’s Profit
shall be equal to Seller’s Book Value (Seller’s reported liability related to
ESP less Seller’s reported commissions as both are shown on the books and
records of Seller in the ordinary course of its business) less Seller’s cost to
transfer the ESP related to the Properties and Leased Properties (the “ESP
Credit”). Seller shall arrange for the transfer of its entire ESP to a company
of its selection. For the purposes of this provision, Seller’s profit in the
Book Value of Seller’s Frigidaire and Whirlpool appliances shall be allocated on
the profit of the overall Seller portfolio. As of the Implementation Date for
each Site, Purchaser shall place into escrow, pursuant to an agreement to be
mutually acceptable to the parties, with Dinsmore & Shohl LLP as escrow agent,
an amount equal to forty percent (40%) of the ESP Credit (the “Escrowed Funds”)
applicable to that Site. The Escrowed Funds shall be used to offset Purchaser’s
obligation for rent under the Leases as follows: beginning with the “Rent
Commencement Date” as defined in each Lease, the Escrow Agent shall transfer to
Seller, as payment for Purchaser’s rent obligation under the Lease, an amount
equal to the then due monthly rent for each Lease for which Purchaser’s
obligation to pay rent has commenced; provided that the total of all amounts
drawn from the Escrowed Funds shall at no time exceed that proportion of the
Escrowed Funds determined by multiplying the Escrowed Funds by a

-6-

--------------------------------------------------------------------------------



fraction, the numerator of which is all of the Properties which Purchaser has
accepted delivery and possession and the denominator of which is the total
number of Properties.

          2.6 Implementation Schedule. The Properties and Leased Properties
shall be turned over to Purchaser on the date specified (the “Implementation
Date”) on the implementation schedule attached as Exhibit 2.6 hereto (the
“Implementation Schedule”).

          2.7 Rex Gift Cards. Seller agrees to reimburse Purchaser for those
gift cards issued by Seller which Purchaser honors after the Closing. Purchaser
shall forward to Seller invoices indicating the purchase and amount of the gift
card honored and Seller shall pay the amount of the gift card honored within
thirty (30) days of receipt of the request for reimbursement.

SECTION 3 SELLER’S DELIVERIES; CONDITIONS PRECEDENT

          3.1 Seller’s Deliveries.

          (a) Seller has provided or will provide within five (5) Business Days
prior to the Implementation Date, to Purchaser, to the extent within Seller’s
possession or control, true, correct and complete copies of the following items
relating to the ownership and operation of the Properties being turned over as
of such Implementation Date (collectively, the “Delivery Items”):

 

 

 

(i) existing engineering or property condition reports;

 

 

 

(ii) permits and licenses for the Property, including, without limitation,
certificates of occupancy, if in Seller’s possession;

 

 

 

(iii) all reciprocal easement agreements, operating agreements, development
agreements and other similar agreements, declarations, deeds and instruments
relating to the integrated use, operation and maintenance of the Properties and
properties in the vicinity of, adjacent to, contiguous with, or peripheral to
the Properties (each, an “REA”);

 

 

 

(iv) copies of all notices, correspondence and files from governmental
authorities relating to the Properties, including notices of building safety,
health code or environmental violations, and all files related thereto in
Seller’s possession or control (the “Governmental Notices”);

 

 

 

(v) the latest real and personal property tax bills for the Properties and of
any pending property tax complaints or proceedings;

 

 

 

(vi) any and all notices, correspondence, files, pleadings or other documents
relevant to Purchaser’s evaluation of pending or threatened claims or litigation
by any Person relating to or affecting the Properties, including, without
limitation, claims or litigation relating to the REAs and including, without
limitation,

-7-

--------------------------------------------------------------------------------



 

 

 

information regarding pending lawsuits affecting the Properties, even if covered
by insurance;

 

 

 

(vii) all warranties or guarantees regarding major systems or structural items
comprising part of the Properties; and

 

 

 

(viii) all service, vendor, equipment leasing, management, development and other
contracts relating to the operation or maintenance of the Real Property (the
“Service Contracts”), each as identified on Schedule 3.1(a)(viii) attached
hereto.

          3.2 Inspections and Access. At any reasonable time and from time to
time prior to the close of business January __, 2009 (the “Due Diligence
Period”) or earlier termination of this Agreement, Purchaser and its
representatives shall be permitted (i) to enter upon the Properties or Leased
Properties to examine, inspect and investigate the same, and (ii) to access all
books, records, drawings and other documentation relating to the Properties or
the Leased Properties in the possession or control of Seller (collectively, the
“Inspections”). Purchaser agrees to use commercially reasonable efforts to (1)
keep the purpose of the Inspections confidential and (2) not disclose the
existence of or terms of this Agreement to any of Seller’s personnel located at
the retail operations at the Properties or Leased Properties; provided, however,
that the foregoing shall not prohibit any disclosure required pursuant to any
federal or state law or regulation or by governmental authorities. Seller shall
cooperate with Purchaser in conducting the Inspections, which cooperation shall
include, without limitation facilitating interviews with Leased Property
landlords. Seller agrees to respond promptly to any inquiry which Purchaser may
make from time to time, and shall instruct its property manager and other agents
and employees to give specific answers to Purchaser’s inquiries from time to
time relating to the condition and operation of the Properties. Notwithstanding
any other provision of this Agreement, no Inspections shall constitute a waiver
or relinquishment on the part of Purchaser of its rights under any covenant,
condition, representation, or warranty of Seller under this Agreement.

          Purchaser agrees to indemnify, defend and hold Seller harmless from
and against any and all claims, losses or damages suffered or incurred by Seller
to the extent directly resulting from Purchaser’s or its agents’ negligence or
willful misconduct in connection with the Inspections, and Purchaser agrees to
restore any Property damaged by the Inspections to its condition prior to
Purchaser’s Inspections to the extent practicable; provided, however, that
Purchaser’s foregoing obligations shall specifically exclude any damages arising
as a result of Purchaser’s discovery of any condition existing on the Property
prior to Purchaser’s entry on the Property. The provisions of the immediately
preceding sentence of this Section 3.2 shall survive termination of this
Agreement for three hundred sixty five (365) days, if this Agreement shall be
terminated.

          3.3 Additional Conditions to Purchaser’s Obligation to Close. (a) In
addition to all other conditions set forth herein, the obligation of Purchaser
to consummate the transactions contemplated hereunder shall be contingent on the
following:

 

 

 

(i) Seller’s representations and warranties contained herein shall be true,
correct and complete in all material respects as of the Closing Date;

-8-

--------------------------------------------------------------------------------



 

 

 

(ii) As of the Closing Date, the Seller shall have performed its obligations
hereunder and all deliveries to be made by Seller at Closing have been tendered;

 

 

 

(iii) Purchaser shall have negotiated acceptable leases or assignments of leases
for the Leased Properties;

 

 

 

(iv) At no time on or before the Closing Date shall any of the following have
occurred with respect to Seller and/or REX Stores: (1) the commencement of a
case under Title 11 of the U.S. Code, or under any other applicable federal or
state bankruptcy or similar law; (2) the appointment of a trustee or receiver of
any property interest; (3) an assignment for the benefit of creditors; (4) an
attachment, execution or other judicial seizure of a substantial property
interest; or (5) a dissolution or liquidation;

 

 

 

(v) Approval by manufacturer(s) of Purchaser’s purchase of the Assets
contemplated by this Agreement on terms and conditions acceptable to Purchaser
in Purchaser’s sole and absolute discretion including the determination of the
Wholesale Price;

 

 

 

(vi) Confirmation by manufacturer(s) of the willingness and ability to supply
inventory to Purchaser at quantities acceptable to Purchaser for the Sites.

 

 

 

(vii) Assignment to Purchaser of all warranties provided by equipment vendors;

 

 

 

(viii) Completion of a program in which employees of Purchaser are trained by
Seller (or Seller’s designee) in the operation and recommended maintenance of
Seller’s POS system;

 

 

 

(ix) The absence of any condition that would render Purchaser incapable of
operating a store or stores identified on Exhibit 2.2 and Exhibit 2.3;

 

 

 

(x) Receipt of all consents and approvals required for the Seller’s sale and
transfer to Purchaser of the Assets, if applicable; and

 

 

 

(xi) Purchaser being satisfied with the level of employee retention at the sites
sufficient to meet Purchaser’s needs in its sole discretion.

-9-

--------------------------------------------------------------------------------



(b) If any of the conditions set forth in Section 3.3(a)(i) through (xii) are
not satisfied on the Closing Date, Purchaser may elect either to (i) terminate
this Agreement, or (ii) to the extent such failure constitutes a default by
Seller, exercise its rights under Section 13. In the event of the termination of
this Agreement pursuant to this Section 3.3, each party shall pay any costs
theretofore incurred by it, whereupon neither party shall have any additional
liability hereunder and this Agreement shall be terminated, except for the
Surviving Obligations.

          3.4 Additional Conditions to Seller’s Obligations to Close. (a) In
addition to all other conditions set forth herein, the obligation of Seller to
consummate the transactions contemplated hereunder shall be contingent on the
following:

 

 

 

(i) Purchaser’s representations and warranties contained herein shall be true,
correct and complete in all material respects as of the Closing Date; and

 

 

 

(ii) As of the Closing Date, Purchaser shall have performed its obligations
hereunder and all deliveries to be made by Purchaser at Closing have been
tendered.

(b) If any of the conditions set forth in Section 3.4(a)(i) or (ii) are not
satisfied on the Closing Date, Seller may elect either to (i) terminate this
Agreement, or (ii) to the extent such failure constitutes a default by
Purchaser, exercise its rights under Section 13. In the event of the termination
of this Agreement pursuant to this Section 3.4, Purchaser shall promptly return
to Seller the Delivery Items, and each party shall pay any costs theretofore
incurred by it, whereupon neither party shall have any additional liability
hereunder and this Agreement.

          3.5 Covenants Regarding Property Condition. All materials, Equipment
and systems incorporated at each Property or Leased Property shall be suitable
for use under the normal operating conditions in existence at the Site at which
it is located, and otherwise consistent with and in compliance with the ordinary
use and purpose of the Equipment. The Equipment shall perform its intended
functions. If Purchaser notifies Seller in writing during the General Warranty
Period (as defined below), or no later than thirty (30) days after the
expiration of the General Warranty Period, that a breach of the foregoing
warranty has occurred during the General Warranty Period, Seller shall correct
(or cause to be corrected) the defects and deficiencies promptly at no cost to
Purchaser. The “General Warranty Period” shall be ninety (90) days from the
Implementation Date for the respective Property. The terms “defects” and
deficiencies” shall not include damage arising from Purchaser’s misuse or
negligence, acts of God or normal wear and tear. Seller shall enforce all
corresponding warranties provided by equipment vendors, and if Seller fails to
do so, Purchaser shall have the right to enforce such warranties directly
against the equipment vendors. At Purchaser’s election, Seller shall arrange for
(or enter into and assign to Purchaser at the Closing) long-term service
agreements with respect to major equipment on terms acceptable to Purchaser.

-10-

--------------------------------------------------------------------------------



SECTION 4 CLOSING

          4.1 Time and Place. The Closing shall be held on the Closing Date in
the offices of counsel to Purchaser or counsel to Purchaser’s lender, or at any
other location mutually acceptable to the parties.

          4.2 Deliveries.

          (a) In addition to the items and documents required under other
provisions of this Agreement to be delivered by Seller to Purchaser at or prior
to Closing (or the Implementation Date, as indicated below), Seller (or
whichever of Seller One, Seller Two or Seller Three is identified on Exhibit 1.1
as the owner of the Site to which such items and documents relate) shall execute
and/or deliver (or cause to be executed and/or delivered) to Purchaser through
escrow each of the following at Closing:

 

 

 

(i) evidence of Seller’s authority to consummate the transactions described
herein;

 

 

 

(ii) a date-down letter for representations and warranties in the form attached
hereto as Exhibit 4.2(a)(ii);

 

 

 

(iii) originals of all Delivery Items to the extent in the possession or control
of Seller;

 

 

 

(iv) on the Implementation Date for each Site, the ESP Payment;

 

 

 

(v) the Leases;

 

 

 

(vi) on the Implementation Date for each Site, one or more bills of sale and
assignment conveying to Purchaser all of Seller’s right, title and interest in
and to the Assets, in the form attached hereto as Exhibit 4.2(a)(vi) (the “Bill
of Sale and Assignment”); and

 

 

 

(vii) originals of the Required Consents.

          (b) In addition to the items and documents required under other
provisions of this Agreement to be delivered by Purchaser to Seller at or prior
to Closing, Purchaser also shall execute and/or deliver (or cause to be executed
and/or delivered) to Seller through escrow each of the following at Closing:

 

 

 

(i) on the Implementation Date for each Site, the ESP Escrow;

 

 

 

(ii) evidence of Purchaser’s authority to consummate the transactions described
herein;

-11-

--------------------------------------------------------------------------------



 

 

 

(iii) on the Implementation Date for each Property, evidence of insurance
required under the Leases;

 

 

 

(iv) the Leases; and

 

 

 

(v) on the Implementation Date for each Site, the Bill of Sale and Assignment.

          (c) Possession. Seller shall deliver actual possession of the
Properties to Purchaser pursuant to the Implementation Schedule set forth in
Schedule 2.6.

SECTION 5 PRORATIONS/PAYMENT OF PURCHASE PRICE

          5.1 Prorations and Adjustments.

          (a) A statement of prorations and other adjustments shall be prepared
by Seller for each Property as of the Implementation Date for that Property in
conformity with the provisions of this Agreement and submitted to Purchaser for
review and approval not less than three (3) Business Days prior to the
Implementation Date for that Property (the “Closing Statement”). For purposes of
prorations and other adjustments under this Section 5, Purchaser shall be deemed
the tenant of a Property as of 12:00 a.m. on the Implementation Date for that
Property. Subject to the foregoing, and in addition to other adjustments that
may be provided for in this Agreement, the following items with respect to each
Property are to be prorated or adjusted, as the case may require, as of the
Implementation Date:

 

 

 

(i) With respect to each Property, except any Leased Property:

 

 


 

 

 

        A. real estate taxes and assessments;

 

 

 

        B. charges and payments to be made by Seller pursuant to any REA
encumbering or benefiting the Property;

 

 

 

        C. water, electric, telephone and all other utility and fuel charges;

 

 

 

        D. assignable license and permit fees; and

 

 

 

        E. other operating expenses and any other customarily apportioned items.


 

 

 

(ii) Generally:

 

 


 

 

 

        A. Real estate taxes shall be initially prorated on the basis of 100% of
the most recent ascertainable bill, but subject to reproration upon issuance of
the actual bills therefor to effectuate the actual proration. Real estate taxes
shall be apportioned on the basis of the fiscal period for which assessed. If as
of the Implementation Date any of the Properties or any

-12-

--------------------------------------------------------------------------------



 

 

 

portion thereof shall be affected by any special or general assessments which
are or may become payable in installments of which the first installment is then
a lien and has become payable, responsibility for the payment of any unpaid
installments of such assessments which are due prior to the Implementation Date
shall be allocated to Seller, and Purchaser shall be responsible to pay only the
installments which are due on or after the Implementation Date, and Purchaser or
Seller shall make a payment to the other to the extent necessary so that the
total amount of such special or general assessment is apportioned as provided
above. Except with respect to general real estate taxes (which shall be
reprorated upon the issuance of the actual bills, if necessary), any proration
which must be estimated as of the Implementation Date shall be reprorated and
finally adjusted as soon as practicable after the Implementation Date, with any
refunds payable to Seller or Purchaser to be made as soon as practicable. Seller
shall have the right to prosecute and continue to prosecute subsequent to the
Implementation Date any tax certiorari proceedings for the tax year in which the
Implementation Date occurs and all prior tax years. Any refunds obtained, net of
the reasonable expenses incurred in obtaining such refund, with any portion
thereof allocable to periods subsequent to the date preceding the Implementation
Date, shall be paid to Purchaser and the remainder to be paid to Seller.

 

 

 

          B. Water, electric, telephone and all other utility and fuel charges
shall be prorated ratably on the basis of the last ascertainable bills (and
reprorated upon receipt of the actual bills or invoices) unless final meter
readings and final invoices can be obtained. To the extent practicable, Seller
shall cause meters for utilities to be read not more than ten (10) Business Days
prior to the Implementation Date.

          (b) On the Implementation Date, the parties shall execute a Closing
Statement for each Property being turned over to Purchaser which will reflect
the prorations for that Property, including prorated rent under the Lease for
that Property and payment of that portion of the Purchase Price allocable to
that Property’s Whirlpool Appliances inventory as well as an amendment to the
Lease specifying the Rent Commencement date for that Property.

          (c) The provisions of this Section 5 shall survive the Closing.

          5.2 Post Implementation Adjustments. All items to be adjusted, for
which figures are not available as of the Implementation Date, will be adjusted
and payment therefor will be made by Seller to Purchaser or by Purchaser to
Seller, as the case may be, as soon as figures are available after the
Implementation Date. Purchaser or Seller, as appropriate, will deliver
simultaneously with such payment any and all data, information or other backup
it may have with respect to such payment and/or such proration so as to fully
indicate to the other party the calculation of the amount of payment contained
therewith. Further, in the event either Seller or Purchaser determine that an
item adjusted as of the Implementation Date was adjusted incorrectly, Purchaser
or Seller, as appropriate, will deliver to the other party all data, information
or other backup it may have with respect to such incorrect adjustment and the
parties

-13-

--------------------------------------------------------------------------------



shall correct the adjustment with the appropriate party making payment to the
party entitled to such payment.

SECTION 6 REPRESENTATIONS AND WARRANTIES

          6.1 Seller’s Representations and Warranties. Seller represents and
warrants to Purchaser as follows:

          (a) Seller has the legal power, right and authority to enter into this
Agreement and to consummate the transactions contemplated hereby. Neither this
Agreement nor the transactions contemplated hereby will require any approval of
the shareholders of REX Stores. This Agreement and the transactions contemplated
hereby have been approved by the Board of Directors of REX Stores.

          (b) Neither the execution and delivery of this Agreement nor the
consummation of the transactions herein contemplated conflict with or result in
the material breach of any terms, conditions or provisions of or constitute a
default under, any bond, note or other evidence of indebtedness or any agreement
to which Seller is a party.

          (c) To Seller’s knowledge, no Person other than Purchaser has an
option or right of first refusal to purchase the Assets or any Property or any
portion thereof, except as set forth on Schedule 6.1(c)(i) (the “Purchase Option
Agreements”) and Schedule 6.1(c)(ii) (the “Right of First Refusal Agreements”).
The copies of the Purchase Option Agreements and Right of First Refusal
Agreements delivered by Seller to Purchaser are true, correct and complete.

          (d) To Seller’s knowledge, there is no pending or threatened
condemnation action affecting any Property.

          (e) To Seller’s knowledge, except as set forth on Schedule 6.1(e)
attached hereto, there is no action, suit or proceeding pending or, to Seller’s
knowledge, threatened against Seller in any court or by or before any other
governmental agency or instrumentality which would affect any of the Assets, the
Properties or would materially and adversely affect the ability of Seller to
carry out the transactions contemplated by this Agreement.

          (f) To Seller’s knowledge, neither Seller nor any other party under
any REAs is in default under any REAs in any material respect.

          (g) To Seller’s knowledge after due inquiry, neither this Agreement
nor the transactions contemplated hereby will constitute a breach or violation
of, or default under, or will be modified, restricted or precluded by, the REAs
or any other agreement binding Seller or the Properties, provided that Seller
obtains the consents from the parties identified on Schedule 6.1(g) attached
hereto (the “Required Consents”) in form and substance satisfactory to
Purchaser. Neither this Agreement nor the transactions contemplated hereby will
constitute a breach or violation of, or default under, or will be modified,
restricted or precluded by, or any other agreement to which Seller is a party or
by which Seller or any Property is bound.

          (h) Seller has obtained or will obtain prior to Closing the Required
Consents.

-14-

--------------------------------------------------------------------------------



          (i) Seller is not required to make any filing with, or to obtain any
permit, authorization, consent or approval of, any governmental or regulatory
authority (including, without limitation, any securities exchange) as a
condition to the execution and delivery or performance of this Agreement and the
consummation of transactions contemplated hereby.

          (j) The Assets will be conveyed to Purchaser at Closing free and clear
of any and all liens, encumbrances, charges or adverse interests.

          (k) Neither Seller nor any of the entities constituting Seller: (i) is
“insolvent” or will be, after completion of the transactions contemplated
hereby, rendered “insolvent”, as the term “insolvent” is used in the Bankruptcy
Code or in the Uniform Fraudulent Conveyance Act as enacted in either any state
in which any Property is located or the state in which Seller’s principal office
is located (the “Creditors’ Rights Statutes”); (ii) has, or after completion of
the transactions contemplated hereby will be left with, an unreasonably small
capital within the meaning of the Creditors Rights Statutes; (iii) in entering
into and carrying out its obligations hereunder, intends to incur, or believes
that it will incur, debts beyond its ability to satisfy such debts as they
mature within the meaning of the Creditors Rights Statutes; (iv) has commenced a
case under Title 11 of the U.S. Code, or under any other applicable federal or
state bankruptcy or similar law; (v) appointed a trustee or receiver of any
property interest; (vi) made an assignment for the benefit of creditors; (vii)
suffered an attachment, execution or other judicial seizure of a substantial
property interest; (viii) suffered a dissolution or liquidation; or (ix)
suffered the discontinuation of trading of shares on the New York Stock
Exchange;

          (l) The representations and warranties of Seller set forth in this
Agreement are true, accurate and complete; and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statement therein not misleading.

Whenever in this Agreement there is a reference to the “knowledge” of Seller,
such term refers to the actual (as opposed to the constructive or imputed)
knowledge, with no duty to undertake inquiries or investigations, of (i) Stuart
Rose, Chief Executive Officer of REX Stores, and (ii) Douglas Bruggeman, Chief
Financial Office of REX Stores.

          6.2 Purchaser’s Representations and Warranties. Purchaser hereby
represents and warrants to Seller as follows:

 

 

 

          (a) Purchaser has the legal power, right and authority to enter into
this Agreement and to consummate the transactions contemplated hereby.

 

 

 

          (b) Neither the execution and delivery of this Agreement nor the
consummation of the transactions herein contemplated conflict with or result in
the material breach of any terms, conditions or provisions of or constitute a
default under, any bond, note, or other evidence of indebtedness or any
agreement to which Purchaser is a party.

 

 

 

          (c) This Agreement and all other documents and instruments executed by
such Purchaser pursuant to this Agreement have been duly executed and constitute
valid

-15-

--------------------------------------------------------------------------------



 

 

 

and binding obligations of such Purchaser, enforceable against such Purchaser in
accordance with its respective terms.

          6.3 Survival. The representations and warranties of Seller and
Purchaser set forth in this Agreement shall be deemed remade as of Closing, and
said representations and warranties as so remade shall survive Closing for a
period of three hundred sixty five (365) days after the Closing Date (other than
the representations made in Sections 6.1(a) and 6.2(a), which shall have no
expiration date), after which all of the representations and warranties of
Seller and Purchaser set forth in this Agreement shall become void and of no
further force or effect.

          6.4 Indemnification. Seller hereby indemnifies and agrees to defend,
hold harmless and protect Purchaser, each partner or shareholder, as the case
may be, in Purchaser, and their respective officers, directors, members,
shareholders, partners, employees, agents and consultants, from and against any
and all loss, costs, expenses (including reasonable attorneys’ fees),
obligations, liabilities, claims (including any claim for damage to property or
injury to death of any persons), liens, or encumbrances, but not consequential
damages, punitive damages or lost profits, arising from: (i) the Properties and
arising or accruing on or before the Closing Date, including, without
limitation, matters arising under Environmental Laws or relating to Hazardous
Materials; (ii) any act, conduct, omission, contract or commitment of Seller
occurring on or before the Closing Date; or (iii) any material inaccuracy in or
material breach of any representation or warranty of Seller resulting from any
breach or default by Seller under this Agreement, provided the claim for
indemnity was timely made during the survival period set forth in Section 6.3
above. The party claiming indemnification under this Section 6.4 or under
Section 3.2(c), Section 9 or Section 14.14 hereof (the “Indemnitee”) shall
notify the other party (the “Indemnitor”) of any such claim for indemnification
within forty-five (45) days after the Indemnitee receives notice of the basis
for such claim, but failure to notify the Indemnitor shall in no case limit the
obligations of the Indemnitor under this Section 6.4 except to the extent
Indemnitor shall be prejudiced by such failure. Should Indemnitor fail to
discharge or undertake to defend against such claim upon learning of the same,
then the Indemnitee may litigate or settle such liability or submit such
liability to arbitration or other alternative dispute resolution in its
reasonable discretion and Indemnitor’s liability shall include, but not be
limited to, the amount of such settlement. The provisions of this Section 6.4
shall survive the Closing for a period of two (2) years, if the Closing shall
occur, and shall survive termination of this Agreement, if this Agreement shall
be terminated.

SECTION 7 PURCHASE AS-IS

          EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET
FORTH IN THIS AGREEMENT, PURCHASER WARRANTS AND ACKNOWLEDGES TO AND AGREES WITH
SELLER THAT PURCHASER IS PURCHASING THE PROPERTIES IN THEIR “AS-IS, WHERE IS”
CONDITION “WITH ALL FAULTS” AS OF THE CLOSING DATE AND SPECIFICALLY AND
EXPRESSLY WITHOUT ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS
OR IMPLIED, AS TO THEIR CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE,
MERCHANTABILITY, OR ANY OTHER WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER
FROM OR ON BEHALF OF SELLER.

-16-

--------------------------------------------------------------------------------



SECTION 8 CLOSING COSTS

          8.1 Seller’s Closing Costs. Seller shall pay the following expenses
incurred in connection with the transactions described herein Seller’s legal
fees.

          8.2 Purchaser’s Closing Costs. Purchaser shall pay the following
expenses incurred in connection with the transactions described herein: (a)
Purchaser’s legal fees and expenses, (b) the cost to obtain new leases for the
Leased Properties, if any, and (c) the cost to complete any of Purchaser’s due
diligence.

SECTION 9 BROKERAGE COMMISSIONS

          Seller and Purchaser each warrant and represent to the other that
neither has had any dealings with any broker, agent or finder relating to the
sale of any Property or the other transactions contemplated hereby except Brown
Gibbons Lang & Company whose fee shall be paid by Seller. Each agrees to
indemnify, defend and hold the other harmless from and against any claim for
brokerage commissions, compensation or fees by any broker, agent or finder in
connection the sale of any Property or the other transactions contemplated
hereby resulting from the acts of the indemnifying party. This Section 9 shall
survive the Closing, if the Closing shall occur, and shall survive termination
of this Agreement, if this Agreement shall be terminated.

SECTION 10 NOTICE

          All notices, demands and communications (a “Notice”) under this
Agreement shall be delivered or sent by: (a) first class, registered or
certified mail, postage prepaid, return receipt requested, (b) nationally
recognized overnight courier, or (c) facsimile with confirmation of receipt of
such facsimile, addressed to the address of the intended recipient set forth
below or to such other address as either party may designate by notice pursuant
to this Section. Notices shall be deemed given upon receipt or refusal. Any
notice may be given by counsel to the party giving such notice.

 

 

 

 

Notices to Seller:

Rex Radio and Television, Inc.

 

 

Kelly & Cohen Appliances, Inc.

 

 

Stereo Town, Inc.

 

 

Rex Alabama, Inc.

 

 

2875 Needmore Road

 

 

Dayton, OH 45414

 

 

Attn: Douglas Bruggeman

 

 

Ph. (937)279-3931

 

 

Fax. (937)279-8643

 

 

 

 

With a copy to:

Dinsmore & Shohl LLP

 

 

10 Courthouse Plaza SW, Suite 1100

 

 

Dayton, Ohio 45402

 

 

Attn: Edward M. Kress and Karen R. Adams

 

 

Ph. (937)449-2830 and (937)449-2825

 

 

Fax. (937)463-4947

-17-

--------------------------------------------------------------------------------



 

 

 

 

Notices to Purchaser:

Appliance Direct, Inc.

 

 

397 N. Babcock

 

 

Melbourne, Florida 32935

 

 

Attn: Sam Pak

 

 

Ph. (321) 255-3200

 

 

Fax. (321) 255-5866

 

 

 

 

With a copy to:

Schillinger & Coleman, P.A.

 

 

1311 Bedford Drive, Suite 1

 

 

Melbourne, FL 32940

 

 

Christopher J. Coleman

 

 

Ph: (321)255-3737

 

 

Fax: (321)255-3141

SECTION 11 CASUALTY AND CONDEMNATION

          11.1 Casualty. If any Property is damaged by fire or other casualty
prior to the Implementation Date and the cost to repair would exceed twenty-five
percent (25%) of the value of the retail space for such Property, then either
Seller or Purchaser may terminate this Agreement, but only with respect to the
Property that is affected by such casualty, by written notice to Seller given on
or before the earlier of (i) twenty (20) days following such casualty or (ii)
the Implementation Date. In the event of such termination, all exhibits and
schedules hereto and definitions herein shall be deemed modified to remove such
affected Property. If neither Seller or Purchaser are entitled to terminate this
Agreement with respect to the affected Property pursuant to the foregoing (or
otherwise under this Agreement) or, either Seller or Purchaser are so entitled
to terminate this Agreement, but do not elect to do so, then the Property shall
be delivered to Purchaser on the Implementation Date, including, without
limitation, without abatement of the Purchase Price and with Seller’s delivery
of the Lease, executed by Seller, for the affected Property, and Seller shall
assign and transfer to Purchaser on the Implementation Date, without warranty or
recourse, (A) all of Seller’s right, title and interest in and to all insurance
proceeds paid or payable to Seller on account of such fire or casualty (less
Seller’s reasonable costs of collection thereof and, provided that Seller
obtained Purchaser’s prior written approval therefor, the reasonable amounts
spent by Seller toward the restoration or repair of the Property, as supported
by reasonable evidence of such expenditures provided to Purchaser), and (B) all
of Seller’s rights under any contract with respect to any restoration or repair.
Seller shall credit Purchaser the amount of the deductible except to the extent
that Seller has already expended the deductible on the aforementioned
restoration or repair costs, as supported by reasonable evidence of such
expenditures provided to Purchaser.

          11.2 Condemnation. If a Property or any portion thereof is taken in
eminent domain proceedings prior to the Implementation Date, and if such taking
materially adversely interferes with the value or operation of such Property,
Purchaser may, as its sole and exclusive right and remedy, terminate this
Agreement, but only with respect to the Property that is affected by such
taking, by notice to Seller given on or before the earlier of (a) twenty (20)
days after such taking or (b) the Implementation Date. In the event of such
termination, all exhibits and schedules

-18-

--------------------------------------------------------------------------------



hereto and definitions herein shall be deemed modified to remove such affected
Property. If Purchaser is not entitled to or does not elect to so terminate, the
Property shall be delivered to Purchaser on the Implementation Date, including,
without limitation, and Seller shall assign and transfer to Purchaser on the
Implementation Date, without warranty or recourse, all of Seller’s right, title
and interest in and to all condemnation awards paid or payable to Seller on
account of such eminent domain proceedings (if any) less Seller’s reasonable
costs of collection thereof and, provided that Seller obtained Purchaser’s prior
written approval therefor, the reasonable amounts spent by Seller toward the
restoration or repair of the Property, as supported by reasonable evidence of
such expenditures.

SECTION 12 OPERATIONS PRIOR TO CLOSING OR TERMINATION

          Seller covenants and agrees with Purchaser that after the date hereof
until the Implementation Date for each Site or termination of this Agreement,
Seller shall conduct its business involving the Properties as follows:

          (a) Seller shall not transfer title to any Property or create any
easements or mortgages encumbering any Property that will survive past the
Implementation Date.

          (b) Subject to 12(c)-(d) below, Seller shall not enter into or amend
the Service Contracts or any other contracts affecting the Properties, other
than contracts entered into in the ordinary course of business and which are
cancelable by the owner of such Property without penalty or fee at or prior to
the Implementation Date.

          (c) Seller shall not amend or agree to amend any REA without
Purchaser’s prior written consent, which Purchaser shall not unreasonably
withhold or delay, and Seller shall pay and perform or cause to be paid and
performed Seller’s obligations under the REAs and otherwise comply with the
requirements of the REAs.

          (d) Seller shall maintain or cause to be maintained the Properties in
the same condition and repair as existed as of the date Purchaser completes its
due diligence, normal wear and tear and damage by fire or other casualty
excepted, in which case Section 11 of this Agreement shall control.

          (e) Seller shall maintain or cause to be maintained the existing
casualty, liability and other insurance policies relating to the Properties that
are currently maintained by Seller as evidenced by the certificate attached
hereto as Exhibit 12(e).

          (f) Seller shall promptly deliver to Purchaser copies of any (i)
notices received by Seller from any governmental authority alleging any
violation of any applicable law or ordinance with respect to any Property; (ii)
notices from the parties under the REAs alleging any default or default with the
giving of notice or passage of time, or both, on the part of Seller received by
Seller; or (iii) notices from Seller alleging any default or any event which
with the giving of notice or passage of time, or both, constitutes a default on
the part of any party to the Space Leases or REAs; provided, however, that no
such notice alleging a default on the part of any party to the REAs shall be
given by Seller without Purchaser’s prior consent, which Purchaser may withhold
in its sole discretion.

-19-

--------------------------------------------------------------------------------



          (g) Seller shall not institute any zoning proceeding affecting any
Property without Purchaser’s prior written consent, which Purchaser may withhold
in its sole discretion. Seller shall regularly communicate with Purchaser
regarding the status of and developments in any pending property tax complaints
or proceedings. Seller shall deliver written notice to Purchaser prior to
instituting any additional property tax complaints or proceedings.

SECTION 13 DEFAULTS AND REMEDIES

          13.1 Seller Defaults. In the event that Seller, on or prior to the
Closing Date, shall default in the performance of its obligations hereunder
(other than de minimis obligations that do not affect the use or value of the
transactions contemplated hereunder in any material respect), Purchaser, as its
sole and exclusive remedy and in lieu of all other rights or remedies otherwise
provided at law or in equity, may either (a) seek specific performance of
Seller’s obligations hereunder, or (b) terminate this Agreement.

          13.2 Purchaser Defaults. In the event that Purchaser, on or prior to
the Closing Date, shall default in the performance of its obligations under this
Agreement (other than de minimis obligations that do not affect the value of the
transactions contemplated hereunder in any material respect), then Seller, as
its sole and exclusive remedy and in lieu of all other rights or remedies
otherwise provided at law or in equity, may terminate this Agreement and receive
and retain the Earnest Money as full and complete liquidated damages for such
default of Purchaser. The parties hereto acknowledge that it is impossible to
estimate more precisely the damages which might be suffered by Seller upon
Purchaser’s default. Seller’s receipt of the Earnest Money is intended not as a
penalty, but as full liquidated damages. The right to retain such sums as full
liquidated damages is Seller’s sole and exclusive remedy in the event the
purchase and sale of the Property is not consummated because of a default
hereunder by Purchaser, and, upon receipt of such sums, Seller hereby waives and
releases any right to (and hereby covenants that it shall not) sue Purchaser:
(i) for specific performance of this Agreement, or (ii) to recover actual,
punitive, consequential, special or exemplary damages in excess of such sums in
connection with any such default.

          13.3 Dispute Resolution. All disputes that cannot be resolved between
the respective chief executive officers of the Seller and Purchaser shall be
referred to mediation prior to commencement of litigation. Mediation shall be
held in Brevard County, Florida and shall be conducted by a mediator mutually
acceptable by the parties. If the parties are unable to agree on a mediator,
each party shall nominate a Florida Supreme Court Certified Mediator who shall
jointly select the mediator to be appointed as the mediator for the parties.

SECTION 14 MISCELLANEOUS

          14.1 Entire Agreement; Amendments. This Agreement, together with the
exhibits attached hereto, constitutes the entire agreement of the parties hereto
regarding the purchase and sale of the Properties, and all prior agreements,
understandings, representations and statements, oral or written, including any
so-called offer letters or letters of intent, are hereby merged herein and
superseded hereby. This Agreement may be amended or modified only by an
instrument in writing, signed by the party or parties intended to be bound
thereby.

-20-

--------------------------------------------------------------------------------



          14.2 Time. All parties hereto agree that time is of the essence in the
performance of the provisions of this Agreement.

          14.3 Counterpart Execution. This Agreement may be executed in one (1)
or more counterparts, each of which shall be deemed an original. The execution
of this Agreement by facsimile signature or other electronic means shall be
binding and enforceable as an original.

          14.4 Governing Law. This Agreement shall be deemed to be a contract
made under the internal laws of the State of Ohio and for all purposes shall be
governed by and interpreted in accordance with the laws of the State of Ohio.

          14.5 Assignment; Third Party Beneficiaries. Neither Purchaser or
Seller shall assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other party.
Notwithstanding this foregoing, without the prior written consent of Seller,
Purchaser shall have the right to designate a nominee or nominees to enter into
the Leases, which nominee shall be an affiliate of Purchaser. Subject to the
foregoing, this Agreement shall inure to the benefit of, and shall be
enforceable by and binding upon, the parties hereto and their respective
successors and assigns. Nothing in this Agreement, expressed or implied, is
intended to confer any rights or remedies upon any Person, other than the
parties hereto and, subject to the restrictions on assignment herein contained,
their respective successors and assigns.

          14.6 Section Headings. The Section headings contained in this
Agreement are for convenience only and shall in no way enlarge or limit the
scope or meaning of the various and several Sections hereof.

          14.7 Severability. If any portion of this Agreement is held to be
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.

          14.8 WAIVER OF TRIAL BY JURY. SELLER AND PURCHASER, TO THE EXTENT THEY
MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR
INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER AND PURCHASER HEREBY
AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING SHALL
BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY.

-21-

--------------------------------------------------------------------------------



          14.9 No Waiver. No covenant, term or condition of this Agreement,
other than as expressly set forth herein, shall be deemed to have been waived by
Seller or Purchaser unless such waiver is in writing and executed by Seller or
Purchaser, as the case may be.

          14.10 Time of Performance. Whenever the time for performance of an
obligation under this Agreement occurs or expires on a day other than a Business
Day, the time for performance thereof shall be extended to the next Business
Day. For the purpose of this Agreement, “Business Day” shall mean any day other
than a Saturday, Sunday, U.S. national holiday or holiday in the State of Ohio.

          14.11 Commercially Reasonable Efforts. Between the date of this
Agreement and the Closing Date, REX Stores, Seller and Purchaser shall cooperate
with each other and use commercially reasonable efforts to perform their
respective obligations hereunder and cause to be made the respective deliveries
required to be made by them.

          14.12 Further Assurances. If at any time any of the parties hereto
reasonably determine that any further assignments, conveyances or assurances are
reasonably necessary or desirable to carry out the provisions hereof and the
transactions contemplated herein, the appropriate parties hereto shall execute
and deliver, or cause to be executed and delivered, any and all proper deeds,
assignments and assurances and to do, or cause to be done, all things reasonably
necessary or proper to carry out fully the provisions hereof.

          14.13 Non-Solicitation. Seller agrees not to market for a sale, debt
financing, joint venture or other direct or indirect disposition of any Property
or the Properties (each, a “Prohibited Transaction”), negotiate for any
Prohibited Transaction, or accept any offers for a Prohibited Transaction until
the earliest to occur of (a) this Agreement is terminated with respect to the
affected Property pursuant to the terms hereof, or (b) the termination of this
Agreement in its entirety.

          14.14 Joint and Several Liability. The obligations and undertakings of
Seller One, Seller Two and Seller Three and REX Stores under this Agreement are
joint and several.

          14.15 Press Releases/Announcement to Seller’s Employees. Seller and
Purchaser covenant and agree to coordinate press releases and announcements to
Seller’s employees and third parties regarding this Agreement.

[signatures on following page]

-22-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

 

 

 

 

 

 

 

 

REX STORES:

 

PURCHASER:

 

 

 

 

 

 

 

 

REX STORES CORPORATION,

 

APPLIANCE DIRECT, INC.,

 

a Delaware corporation

 

a Florida corporation

 

 

 

 

 

 

 

By: 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Name:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

 

 

 

 

REX RADIO AND TELEVISION, INC.,

 

 

 

 

 

an Ohio corporation

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

KELLY & COHEN APPLIANCES, INC.,

 

 

 

 

 

an Ohio corporation

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

STEREO TOWN, INC.,

 

 

 

 

 

a Georgia corporation

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

REX ALABAMA, INC.,

 

 

 

 

 

an Ohio corporation

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 


--------------------------------------------------------------------------------



Exhibit 2.2

Properties

 

 

 

 

 

Lease for
Store Number:

 

Location:

 

Landlord

 

 

 

 

 

14

 

7163 Airport Boulevard

 

 

 

 

Mobile, Alabama

 

Seller One

23

 

Daphne, Alabama

 

Seller One

24

 

Gadsden, Alabama

 

Seller One

27

 

Dothan, Alabama

 

Seller One

29

 

Auburn, Alabama

 

Seller One

102

 

Florence, Alabama

 

Seller One

103

 

Decatur, Alabama

 

Seller One

181

 

Montgomery, Alabama

 

Seller One

139

 

Springdale, Arkansas

 

Seller One

154

 

Brunswick, Georgia

 

Seller Two

208

 

Pocatello, Idaho

 

Seller One

228

 

Ammon, Idaho

 

Seller One

247

 

Danville, Illinois

 

Seller Two

82

 

Ottumwa, Iowa

 

Seller Two

290

 

Clinton, Iowa

 

Seller Two

11

 

Baton Rouge, Louisiana

 

Seller One

264

 

Monroe, Michigan

 

Seller One

17

 

Gautier, Mississippi

 

Seller One

25

 

Greenville, Mississippi

 

Seller One

137

 

Meridian, Mississippi

 

Seller One

138

 

Columbus, Mississippi

 

Seller One

296

 

Natchez, Mississippi

 

Seller One

127

 

Vicksburg, Mississippi

 

Seller One

293

 

Lumberton, North Carolina

 

Seller Two

12

 

Lima, Ohio

 

Seller One

170

 

Middletown, Ohio

 

Seller One

201

 

New Philadelphia OH

 

Seller One

298

 

Troy, Ohio

 

Seller One

318

 

Ponca City, Oklahoma

 

Seller Three

85

 

New Castle, Pennsylvania

 

Seller Two

84

 

Hermitage, Pennsylvania

 

Seller Two

62

 

Rapid City, South Dakota

 

Seller One

184

 

Chattanooga, Tennessee

 

Seller Two

207

 

Morristown, Tennessee

 

Seller Two

195

 

San Angelo, Texas

 

Seller One**

215

 

Manitowoc, Wisconsin

 

Seller One

321

 

Sheboygan, Wisconsin

 

Seller One


--------------------------------------------------------------------------------



Seller Key:

Seller One: Rex Radio and Television, Inc.

Seller Two: Kelly & Cohen Appliances, Inc.

Seller Three: Stereo Town, Inc.

** Subject to termination of existing contract to purchase which is anticipated
to be received on February 3, 2009.

-2-

--------------------------------------------------------------------------------



Exhibit 2.2(a)

Form of Lease

LEASE

          THIS LEASE, entered into at Melbourne, Florida as of this _______ day
of _____________, 2009 (“Effective Date”) by and between [[Owner]], a[n]
__________________ (“Landlord”), and _________________________________, a
Florida corporation (“Tenant”).

WITNESSETH:

          IN CONSIDERATION of the mutual covenants hereinafter contained, and
each act performed hereunder by either of the parties, Landlord and Tenant agree
as follows:

SECTION 1 BASIC LEASE PROVISIONS

1.1 This Article I is an integral part of this Lease and all of the terms hereof
are incorporated into this Lease in all respects. In addition to the other
provisions which are elsewhere defined in this Lease, the following, whenever
used in this Lease, shall have the meanings set forth in this Article I:

 

 

 

 

          (a) Premises: Property described on Exhibit B attached hereto and made
a part hereof, together with all buildings and improvements located thereon. The
building(s) on the Premises contain _____ square feet of gross floor area.

 

 

 

 

          (b) Tenant’s Trade Name: Appliance Direct.

 

 

 

 

          (c) Permitted Use: the sale at retail of consumer appliances,
including, but not limited to, refrigerators, freezers, vacuum cleaners,
washers, dryers, dishwashers, stoves/ovens, microwaves, and such other items as
determined by Tenant together with related accessories, including attendant
warehouse space (Article VIII).

 

 

 

 

          (d) Lease Term or Term: Period commencing on Delivery of Possession
Date and ending on six (6) years and three (3) months thereafter (Article III),
plus, if and upon any exercise by Tenant of any Renewal Term, such Renewal
Term(s) that has (have) been exercised.

 

 

 

 

          (e) Rent Commencement Date: The Delivery of Possession Date (Article
III).

 

 

 

 

          (f) Expiration Date: Seventy Five months from Rent Commencement Date
(Article III).

 

 

 

 

          (g) Minimum Rent during Lease Term: See Rent Schedule A (Article IV).

-3-

--------------------------------------------------------------------------------



 

 

 

          (h) Delivery of Possession Date: [[Possession]] (Article VI).

 

 

 

          (i) Options to Renew: See Rent Schedule A. One (1) period containing
five (5) lease years (“Renewal Term”); not less than one hundred eighty (180)
days prior notice to exercise required.


 

 

 

 

 

 

 

 

(j)

Tenant:

 

397 North Babcock Street

 

 

 

 

Melbourne, Florida 32935

 

 

 

 

Attention:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

Federal I.D. #

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

(k)

With Copies:

 

Schillinger & Coleman, P.A.

 

 

 

 

1311 Bedford Drive, Suite 1

 

 

 

 

Melbourne, FL 32940

 

 

 

 

Attention: Christopher J. Coleman

 

 

 

 

 

 

(l)

Landlord:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

2875 Needmore Road

 

 

 

 

Dayton, Ohio 45414

 

 

 

 

Federal I.D. #

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

(m)

With Copies:

 

Dinsmore & Shohl LLP.

 

 

 

 

10 Courthouse Plaza SW, Suite 1100

 

 

 

 

Dayton, Ohio 45402

 

 

 

 

Attention: Edward M. Kress

 

 

 

 

 

 

(n)

With Copies:

 

Schillinger & Coleman, P.A.

 

 

 

 

1311 Bedford Drive, Suite 1

 

 

 

 

Melbourne, FL 32904

 

 

 

 

Christopher J. Coleman


 

 

 

          (o) Related Lease(s): Those leases between [each landlord entity] and
[each tenant entity] identified on Schedule I(2115) attached hereto and made a
part hereof.

SECTION 2 PREMISES

2.1 Landlord leases to Tenant, and Tenant leases from Landlord, the premises
described in Article I(A), Section 1 (“Premises”).

2.2 Landlord reserves the right to maintain, repair, and replace utility lines
under, over, upon or through the Premises as may be reasonably necessary or
advisable so long as Tenant’s use of the Premises, including uninterrupted
utility service, is not adversely affected.

-4-

--------------------------------------------------------------------------------



SECTION 3 TERM

          A. The terms and provisions of this Lease (excluding specifically,
payment of Minimum Rent as hereinafter defined) shall become effective on the
Effective Date. The Lease Term shall commence upon the Rent Commencement Date
and shall expire on the Expiration Date, unless sooner terminated. The term
“lease year” shall mean a period of twelve (12) consecutive full calendar
months, commencing upon the Rent Commencement Date. If the Rent Commencement
Date does not occur on the first day of a calendar month, the first lease year
shall include any partial calendar month.

SECTION 4 RENT

          Minimum Rent. Tenant agrees to pay to Landlord, at its office or other
place as Landlord may from time to time designate, as “Minimum Rent” for the
Premises during the Lease Term, without any deduction or setoff, the amount(s)
set forth in Schedule A, in advance, on the first day of each calendar month.
Minimum Rent and Additional Rent (as hereinafter defined) shall be prorated on a
per diem basis (based upon a thirty (30) day calendar month) for any partial
month included in the first lease year.

          Notwithstanding Tenant’s obligation to pay Minimum Rent and/or
Additional Rent as of the first day of each month during the Lease Term, in the
event that an insolvency, bankruptcy or similar proceeding is filed by or
against Tenant, Tenant shall be obligated to pay all such Minimum Rent and/or
Additional Rent on a ratable basis from the date of the commencement of any such
proceeding through the end of the month in which such proceeding is commenced.

SECTION 5 TAXES

5.1 Real Estate Taxes and Assessments. Tenant agrees to pay all real estate
taxes and assessments, both general and special, levied and assessed against the
land, buildings, and all other improvements which may be added thereto, or
constructed within the tax parcel(s) comprising the Premises which are due and
payable during the term of this Lease (“Taxes”). The term Taxes shall be further
defined as the amount set forth on any invoice or statement issued by the taxing
authority for the Premises tax parcel(s) which is due and payable by Landlord in
the calendar month prior to the accrual of any penalties and/or interest.

          Tenant shall pay the Taxes to the taxing authority and, upon
Landlord’s request, provide Landlord with evidence that the Taxes have been.

SECTION 6 CONSTRUCTION

6.1 Landlord’s Work. Landlord shall have no obligation to (i) perform or cause
the performance of construction of any improvements to the Premises or (ii)
remove any of the existing improvements, including, but not limited to, interior
or exterior signage currently located on the Premises.

6.2 Delivery of Premises. Landlord shall deliver possession of the Premises to
Tenant on the date indicated on the implementation schedule by and between
Tenant and Rex Stores Corporation which is attached hereto and made a part
hereof as Implementation Schedule B.

-5-

--------------------------------------------------------------------------------



Tenant accepts the Premises in an “as is” condition. Tenant hereby acknowledges
that, except as provided in Article VI(C), Landlord has made no representations
or warranties to Tenant with respect to the condition of the Premises or the
working order of any systems or improvements therein existing as of the date of
delivery.

6.3 Landlord Warranty. Landlord warrants, for ninety (90) days from the Rent
Commencement Date (the “Warranty Period”) that all materials, equipment and
systems incorporated into the Premises shall be suitable for use under normal
operating conditions in existence at the Premises. If Tenant notifies Landlord
in writing during the Warranty Period, or no later than thirty (30) days after
the expiration of the Warranty Period, that the warranty set forth herein has
been breached (it being acknowledged by Tenant that damage arising from Tenant’s
misuse or negligence, acts of God or ordinary wear and tear are not covered by
Landlord’s warranty), Landlord shall cause such defects or deficiencies to be
promptly cured at Landlord’s cost.

SECTION 7 UTILITIES/ASSESSMENTS

7.1 Utility Charges. Commencing on the Delivery of Possession Date, Tenant shall
pay for all utilities provided to or for the benefit of the Premises, including
but not limited to water/sewer, demand or reservation fees, connection fees, tap
fees, gas, electricity, fuel, light, heat, power, telephone, cable, and trash
and garbage removal, together with all taxes levied or other charges on such
utilities and governmental charges based on utility consumption. Tenant shall,
at its sole cost and expense, pay for the cost of installation of meters for the
Premises and any and all related costs and expenses if such meters do not exist
at the Premises on the date possession of the Premises is made available to
Tenant.

7.2 No Landlord Liability. In no event shall Landlord be liable for the quality,
quantity, failure, or interruption of the foregoing utility services to the
Premises.

7.3 Tenant shall pay, as Additional Rent, any amounts invoiced to Landlord for
common area, private road or other similar assessments pursuant to covenants or
restrictions of record.

SECTION 8 USE OF PREMISES BY TENANT

          Tenant’s Use of Premises. Tenant shall use the Premises only for the
uses set forth in Article I(A), Section 3, of this Lease and for no other
purpose.

SECTION 9 TENANT’S COVENANTS WITH RESPECT TO OCCUPANCY

9.1 Tenant agrees:

 

 

 

          (a) To occupy the Premises in a safe and careful manner and in
compliance with all laws, ordinances, rules, regulations and orders of any
governmental bodies having jurisdiction over the Premises, and without
committing or permitting waste;

 

 

 

          (b) To neither do nor suffer anything to be done or kept in or about
the Premises which contravenes Landlord’s insurance policies or increases the
premiums therefor;

-6-

--------------------------------------------------------------------------------



 

 

 

          (c) To keep its show or display windows, canopy and electric signs
lighted until at least 9:00 P.M. local time of each day (except Sunday, in which
event signs will be lighted until 7:00 P.M. local time) or until thirty (30)
minutes after the close of each business day, whichever is the later;

 

 

 

          (d) To permit no reproduction of sound which is audible outside the
Premises nor permit odors to be unreasonably dispelled from the Premises;

 

 

 

          (e) To place no sign on the exterior of the Premises without
Landlord’s prior written consent, which consent shall not be unreasonably
withheld, and in accordance with the requirements of Exhibit “B” attached
hereto; provided, however, that Landlord hereby consents to all such signs that
are being displayed as of the Effective Date. Tenant shall maintain all signs
placed upon the Premises by Tenant in good condition and repair. Landlord
further agrees to permit Tenant to paint the exterior of the Premises Tenant’s
trademarked colors as used in the majority of Appliance Direct retail stores
provided (i) the exterior surface of the Premises is not brick, and (ii) Tenant
obtains the written consent of any governmental entity or third party that may
have a right to approve exterior finishes of the Premises. Upon vacating the
Premises, Tenant agrees to remove all signs installed by Tenant and repair all
damage caused by such removal in accordance with Article IX, Section D, of this
Lease;

 

 

 

          (f) To place no merchandise, sign or other thing of any kind in the
vestibule or entry of the Premises or on the sidewalks or other areas adjacent
thereto;

 

 

 

          (g) To keep any rubbish, garbage and waste generated by Tenant from
the Premises in proper dumpsters provided by Tenant adjacent to the Premises
until such rubbish, garbage and waste is removed from the Premises and to permit
no refuse to accumulate around the exterior of the Premises;

 

 

 

          (h) To permit Landlord free access to the Premises at all reasonable
times for the purpose of examining or making repairs to the Premises that
Landlord may deem necessary or desirable for the safety or preservation thereof;

 

 

 

          (i) Not to permit to be attached or recorded against the Premises any
lien, encumbrance or charge arising out of any work performed or materials
furnished by any contractor, mechanic, laborer, or materialman for or at the
request of Tenant. Tenant will not enter into any mortgages, conditional sale,
security agreement or like instrument nor suffer any other matter or thing
whereby the estate, right and interest of Landlord in the Premises or any part
thereof might be impaired or diminished. If any lien or notice of lien on
account of an alleged debt of Tenant or any notice of contract by a party
engaged by Tenant or Tenant’s contractor to work on the Premises is filed
against the Premises, Tenant will, within ten (10) calendar days after notice of
the filing thereof, cause the same to be discharged of record by payment,
deposit, bond, order of a court of competent jurisdiction, letter of credit or
other adequate security. If Tenant fails to cause such lien or notice of lien to
be discharged within such period, Landlord, its managing agent, or Landlord’s
lender, may, but shall not be obligated to, discharge the same either by paying
the amounts claimed to be due or by procuring the discharge of such lien by
deposit,

-7-

--------------------------------------------------------------------------------



 

 

 

bond or otherwise, and Tenant shall, immediately upon demand, reimburse
Landlord, its managing agent, or Landlord’s lender for any and all costs and
expenses incurred by Landlord, its managing agent, or Landlord’s lender, to
discharge such lien including, without limitation, all attorneys’ fees, court
costs and similar expenses, plus an administrative fee equal to fifteen percent
(15%) of all out of pocket costs incurred by Landlord, its managing agent, or
Landlord’s lender. In addition, Tenant shall indemnify and hold Landlord, its
managing agent, and Landlord’s lender, if any, harmless from and against all
loss, cost, expense and liability whatsoever (including Landlord’s or its
managing agent’s cost of defending against the foregoing, such cost to include
attorneys’ fees) resulting or occurring by reason of any claims or causes of
actions that may arise as a result of any lien, notice of lien or, claim
relating to work and/or materials furnished to the Premises at the request of
Tenant, its employees, agents or contractors;

 

 

 

          (j) To comply with all reasonable rules and regulations which Landlord
may from time to time establish for the use and care of the Premises;

 

 

 

          (k) To permit Landlord or its agents, during the ninety (90) day
period preceding the expiration of the Term of this Lease, to show the Premises
to potential tenants, and to place on the Premises notices offering the Premises
for lease or sale; and

 

 

 

          (l) That it shall make no installations upon nor any penetrations
through the roof or the exterior walls of the Premises without the prior written
consent of Landlord; provided, however, Landlord hereby consents to any existing
installations of equipment on the roof or the exterior walls as of the date of
Delivery of Possession Date. Any unauthorized roof installations or penetrations
by Tenant shall be subject to immediate removal and repair, at Tenant’s sole
cost and expense, upon notice from Landlord. Repairs shall be made with
materials of equal or better quality and by contractors approved by Landlord.

 

 

9.2 Pest Control:

 

 

 

          Tenant shall, at its sole cost and expense, contract for termite and
pest extermination services covering the Premises.

 

 

 

 

SECTION 10 REPAIRS AND ALTERATIONS

10.1 Repairs by Landlord. This is a triple net lease and Landlord has no
obligation to maintain, repair or replace any part or component of the Premises
except structural components that affect the structural integrity of the
building’s major components including the roof. Landlord shall commence or
complete necessary repairs promptly and adequately after written notice from
Tenant.

10.2 Repairs by Tenant. Tenant shall keep the Premises and any fixtures,
facilities, signs or equipment contained therein, in good condition and repair,
ordinary wear and tear excepted, including, but not limited to, non-structural
components, exterior and interior portions of all doors, door checks and
operations, windows, plate glass, and showcases surrounding the Premises, the
heating, air conditioning, electrical, plumbing and sewer systems, the exterior
doors, window frames, all portions of the store front area, signage, sidewalks
and the parking lot.

-8-

--------------------------------------------------------------------------------



Tenant shall replace all broken and/or cracked plate and window glass which may
become necessary during the Term of this Lease, and any renewals thereof,
excepting any repairs to items of Landlord’s original construction made
necessary by reason of damage due to fire or other casualty covered by standard
fire and extended coverage insurance. If Tenant fails to commence or complete
repairs promptly and adequately after thirty (30) days prior written notice from
Landlord, Landlord may make or complete said repairs and Tenant shall pay the
cost thereof to Landlord upon demand, together with the sum of ten percent (10%)
of said costs for overhead. The provisions of this Article X, Section B, shall
not apply in the case of damage or destruction by fire or other casualty or by
eminent domain, in which events the obligations of the parties shall be
controlled by either Article XII or Article XIV hereof.

10.3 Alterations or Improvements by Tenant. Tenant shall not, without Landlord’s
prior written consent, make, nor permit to be made, any alterations, additions
or improvements to the Premises, which consent Landlord may withhold in its sole
discretion. Any alterations which may be permitted by Landlord shall be based
upon plans and specifications submitted by Tenant and approved by Landlord and
upon the condition that Tenant shall promptly pay all costs, expenses, and
charges thereof, shall make such alterations and improvements in accordance with
applicable laws and building codes and ordinances and in a good and workmanlike
manner, and shall fully and completely indemnify Landlord, its managing agent,
and Landlord’s lender against any mechanic’s lien or other liens or claims in
connection with the making of such alterations, additions, or improvements.
Tenant shall promptly repair any damages to the Premises, or to the buildings of
which the Premises are a part, caused by any alterations, additions or
improvements to the Premises by Tenant.

10.4 Removal of Improvements and Trade Fixtures. At the expiration or earlier
termination of the Lease Term, all improvements included in the Premises at the
Delivery of Possession Date, all heating and air conditioning equipment added by
Tenant after the Delivery of Possession Date, and all alterations, additions and
other improvements by Tenant shall become the property of Landlord and shall not
be removed from the Premises. Any trade fixtures, furniture, furnishings, and
signs installed in the Premises by Tenant which remain in the Premises after
Tenant vacates the Premises shall be deemed abandoned by Tenant and Landlord may
dispose of such items as Landlord deems necessary, at Tenant’s cost.
Notwithstanding anything contained to the contrary in this Lease, if Tenant
removes such items from the Premises but fails to repair any damage caused by
such removal, Landlord may make or complete said repairs without providing
Tenant notice prior to the commencement of said repairs. To the extent Landlord
exercises self help under this paragraph, Tenant shall reimburse Landlord the
cost thereof upon demand, together with the sum of ten percent (10%) of said
costs for overhead. Tenant’s obligations under this Article X. Section 4 shall
survive the termination of this Lease.

SECTION 11 INDEMNITY AND INSURANCE

11.1 Indemnification by Tenant. Tenant will indemnify and hold Landlord, its
managing agent, and Landlord’s lender harmless from and against all loss, cost,
expense, and liability whatsoever (including Landlord’s cost of defending
against the foregoing, such cost to include attorney’s fees) resulting or
occurring by reason of Tenant’s construction, use or occupancy of the Premises.

-9-

--------------------------------------------------------------------------------



11.2 Tenant’s Insurance. Effective as of the Delivery of Possession Date and
continuing throughout the Lease Term and any extensions or renewals thereof,
including, without limitation, any holdover with or without Landlord’s consent,
Tenant shall procure, pay for and keep in full force and effect, the following
types of insurance:

 

 

 

          (a) Commercial General Liability Insurance Policy insuring the
Premises and Tenant’s use thereof, together with contractual liability
endorsements covering Tenant’s obligations set forth in Article XI, Section A,
above, in a form satisfactory to Landlord with companies having an A.M. Best
Rating or its equivalent of A-VIII or better, and with a minimum limit of One
Million and 00/100 Dollars ($1,000,000.00) on account of bodily injuries to or
death or property damage for each occurrence and a minimum limit of Two Million
Dollars ($2,000,000.00) annual general aggregate. The aggregate limit may be
satisfied through a combination of primary and umbrella/excess liability
insurance. Such insurance shall also provide that the general aggregate limits
apply separately to each insured location, if applicable. The foregoing policy
shall name Landlord and such other parties as Landlord may from time to time
designate in writing to Tenant as additional insureds under Tenant’s insurance
policy and shall bear endorsements to the effect that the insurer agrees to
notify all additional insureds not less than thirty (30) days in advance of any
modification or cancellation thereof;

 

 

 

          (b) Special Form Cause of Loss Policy insuring against fire and such
other risks as are, from time to time, included in standard extended coverage
endorsements (including, but not limited to earthquake, flood, boiler and
machinery, plate glass, power failure, mold, windstorm, terrorism, seepage or
leakage), insuring all leasehold and building improvements in the Premises which
were originally constructed by Tenant, Tenant’s stock-in-trade, trade fixtures,
furniture, furnishings, special equipment, floor and wall coverings, and all
other items of personal property of Tenant located on or within the Premises,
such coverage to be in an amount equal to one hundred percent (100%) of the
replacement cost thereof. The foregoing policy shall name Landlord and such
other parties as Landlord may from time to time designate in writing to Tenant
as loss payee under Tenant’s insurance policy and shall bear endorsements to the
effect that the insurer agrees to notify all loss payees not less than thirty
(30) days in advance of any modification or cancellation thereof;

 

 

 

          (c) Workers’ compensation insurance (meeting the requirements of the
state workers’ compensation laws) and employer liability insurance covering all
of Tenant’s employees at the Premises. Tenant shall also use good faith efforts
to ensure all contractors, sub-contractors, vendors, leased employees, and
temporary employees are properly insured for workers’ compensation;

 

 

 

          (d) Business interruption or loss of income insurance in an amount
equal to the Minimum Rent, Percentage Rent, if any, and any other Additional
Rent (hereunder defined) payable under this Lease for a minimum period of twelve
(12) months;

 

 

 

          (e) Plate glass insurance covering all plate glass on the Premises at
full replacement value; and,

-10-

--------------------------------------------------------------------------------



 

 

 

          (f) Any insurance policies designated necessary by Landlord with
regard to Tenant’s, or Tenant’s contractors’ construction of Tenant’s Work, as
well as with regard to the construction of alterations including, but not
limited to, contingent liability and “all risk” builders’ risk insurance.

 

 

 

          Tenant shall deposit with Landlord prior to the date of any use or
occupancy of the Premises by Tenant certificates evidencing Tenant’s compliance
with each of the required coverages. To the extent that any of the foregoing
policies shall change in name and/or coverage due to general changes in the
insurance industry, Tenant shall obtain and maintain the equivalent policies and
coverages as are then recognized in the insurance industry.

11.3 Landlord’s Liability. Landlord shall not be liable (i) for any damage to
Tenant’s property located in the Premises, regardless of the cause of such
damage, nor (ii) for any condition of the Premises whatsoever.

11.4 Landlord’s Insurance. Effective as of the Delivery of Possession Date and
continuing throughout the Lease Term and any extensions or renewals thereof,
including, without limitation, any holdover with or without Landlord’s consent,
Landlord shall procure and keep in full force and effect, the following types of
insurance:

 

 

 

          (a) Landlord, at Tenant’s cost, shall carry insurance under a Special
Form Cause of Loss Policy (or an equivalent policy that becomes the insurance
industry standard in the future) on the Premises in an amount equal to at least
eighty percent (80%) of the insurable value of such improvements, together with
endorsements insuring against such other risks as Landlord reasonably deems
appropriate (including, but not limited to, earthquake, flood, boiler and
machinery, power failure, mold, windstorm, terrorism, seepage or leakage and
loss of rent) and in such amounts as Landlord deems appropriate. Tenant shall
pay to Landlord the costs for such insurance within ten (10) days of receipt of
Landlord’s invoice to Tenant for the premium for such insurance.

 

 

 

          (b) Landlord, at Tenant’s cost, shall carry commercial general
liability insurance with respect to the Premises up to a maximum limit of
Seventy-Five Million and 00/100 Dollars ($75,000,000). Tenant shall pay to
Landlord the costs for such insurance, not to exceed Seven Hundred and 00/100
Dollars ($700.00) per year, within ten (10) days of receipt of Landlord’s
invoice to Tenant for the premium for such insurance.

11.5 Mutual Waiver of Subrogation. All insurance policies required to be carried
by either party covering the Premises, including but not limited to contents,
fire, and casualty insurance, shall to the extent permitted by law expressly
waive any right on the part of the insurer against the other party. The parties
hereto agree that their policies will include such waiver clause or endorsement
so long as the same shall be obtainable without extra cost, or if extra shall be
charged therefor, so long as the other party pays such extra cost. If cost shall
be chargeable therefor, each party shall advise the other thereof and of the
amount of extra cost, and the other party, at its election, may pay the same,
but shall not be obligated to do so. The failure of any insurance policy to
include such waiver clause or endorsement shall not affect the validity of this
Lease. Tenant and Landlord further agree to waive all claims, causes of action
and rights

-11-

--------------------------------------------------------------------------------



of recovery against the other, and their respective agents, officers, and
employees, for any injury to or death of persons or any damage or destruction of
persons, property or business which shall occur on or about the Premises
originating from any cause whatsoever including the negligence of either party
and their respective agents, officers, and employees to the extent such injury,
death or property damage is required to be covered by a policy or policies
maintained by either Landlord or Tenant pursuant to this Lease. Notwithstanding
the above, Landlord and Tenant agree and acknowledge that the waiver of
subrogation herein contained shall expressly extend to and include any uninsured
loss paid by the insured in the form of a deductible or self-funded retention
cost.

SECTION 12 DAMAGE AND DESTRUCTION

          In the event the Premises are damaged by any peril covered by standard
policies of fire and extended coverage insurance, the damage shall, except as
hereinafter provided, promptly be repaired by Landlord, at Landlord’s expense,
but, in no event shall Landlord be required to repair or replace Tenant’s
leasehold and building improvements in the Premises originally constructed by
Tenant after the Delivery of Possession Date, Tenant’s stock-in-trade, trade
fixtures, furniture, furnishings, equipment or personal property, which shall be
the obligation of Tenant to replace to at least equal condition immediately
prior to such damage. In the event (a) the Premises are damaged to the extent of
twenty-five percent (25%) or more of the cost of replacement of the Premises, or
(b) any damage to the Premises occurs during the last three (3) years of the
Term of this Lease, Landlord may elect either to repair or rebuild the Premises
or to terminate this Lease upon giving notice of such election in writing to
Tenant within ninety (90) days after the event causing the damage. If the
casualty, repairing, or rebuilding shall render the Premises untenantable, in
part, a proportionate abatement of the Minimum Rent in proportion to the sales
floor area of the Premises rendered untenantable shall be allowed until the date
Landlord completes the repairs or rebuilding. If the casualty, repairing, or
rebuilding shall render the Premises untenantable, in whole, an abatement of the
Minimum Rent of the Premises shall be allowed until the date Landlord completes
the repairs or rebuilding.

SECTION 13 ASSIGNING AND SUBLETTING

          Tenant shall not assign this Lease nor sublet the Premises or any part
thereof, without in each case the prior written consent of Landlord, which
consent Landlord may withhold in its sole discretion. Notwithstanding the
foregoing, Tenant may assign or sublease this Lease to an affiliated entity
provided however such assignment or sublease shall not relieve Tenant from
primary liability for the performance of Tenant’s obligations under this Lease.
Tenant shall not permit any business to be operated in or from the Premises by
any concessionaire or licensee without the prior written consent of Landlord,
which consent Landlord may withhold in its sole discretion. In the event Tenant
shall request Landlord’s consent to an assignment of this Lease or subletting of
the Premises, Tenant shall pay Landlord, as a condition to obtaining Landlord’s
consent the reasonable costs and expenses incurred by Landlord to review and/or
prepare documents in connection with such assignment or sublease not to exceed
Five Hundred and 00/100 Dollars ($500.00) per request, regardless of whether
such assignment or sublease is consummated by Tenant. No consent by Landlord
shall operate to relieve Tenant from primary liability for the performance of
Tenant’s obligations under this Lease.

-12-

--------------------------------------------------------------------------------



          Any sale, assignment, bequest, inheritance, transfer or other
disposition of the ownership of Tenant’s entity which shall result in a change
in the effective control of Tenant including, without limitation, the sale of
(a) stock in a corporate tenant, (b) partnership interests in a partnership
tenant, or (c) member interests in a limited liability company tenant shall be
deemed an assignment of this Lease requiring Landlord’s prior written consent.

SECTION 14 EMINENT DOMAIN

          In the event the Premises or any part thereof shall be taken or
condemned either permanently or temporarily for any public or quasi-public use
or purpose by any authority in appropriate proceedings or by any right of
eminent domain, the entire compensation award thereof, including, but not
limited to, all damages as compensation for diminution in value of the
leasehold, reversion and fee, shall belong to Landlord, without any deduction
therefrom for any present or future estate of Tenant, and Tenant hereby assigns
to Landlord all its right, title, and interest to any such award. Tenant shall
have the right to recover from the condemning authority, but not from Landlord,
such compensation as may be separately awarded to Tenant.

          In the event of a taking under the power of eminent domain of (i) more
than twenty-five percent (25%) of the Premises, either Landlord or Tenant shall
have the right to terminate this Lease by notice in writing given within ninety
(90) days after the condemning authority takes possession, in which event all
rents and other charges shall be prorated as of the date of such termination.

          In the event of a taking of any portion of the Premises not resulting
in a termination of this Lease, Landlord shall use so much of the proceeds of
Landlord’s award for the Premises as is required therefor to restore the
Premises to a complete architectural unit and this Lease shall continue in
effect with respect to the balance of the Premises, with a reduction of Minimum
Rent in proportion to the portion of the Premises taken.

SECTION 15 DEFAULT BY TENANT

          If (a) Tenant defaults in the payment of Minimum Rent or other charges
and such payment is not made within ten (10) days following Landlord’s written
notice that same is due, provided that in no event shall Landlord be obligated
to provide Tenant with written notice of any monetary default, more than once in
any twelve (12) month period, or (b) if Tenant shall default in the performance
of any other of Tenant’s obligations hereunder and Tenant fails to remedy such
default within thirty (30) days after written notice from Landlord, or such
longer time, but not to exceed an additional sixty (60) days, as may be
reasonably required to cure because of the nature of the default (provided, as
to such longer time, that within the thirty (30) day period Tenant has notified
Landlord that more time reasonably is needed and has undertaken procedures to
cure the default within such thirty (30) day period and that Tenant thereafter
diligently and continuously pursues such effort to completion and promptly
responds to any request from Landlord for updates on Tenant’s progress) or (c)
if a receiver of any property of Tenant on the Premises is appointed, or
Tenant’s interest in the Premises is levied upon by legal process, or Tenant be
adjudged bankrupt and Tenant fails within thirty (30) days to cause the vacation
of such appointment, levy or adjudication, or if Tenant files a voluntary
petition in bankruptcy, disposes of all or substantially all of its assets in
bulk, or makes an assignment for

-13-

--------------------------------------------------------------------------------



the benefit of its creditors, or (d) Tenant vacates or abandons the Premises,
then and in any such instance, without further notice to Tenant, or (e) a
default occurs under any of the Related Leases, Landlord shall have the right to
exercise any and all rights or remedies available to Landlord at law, in equity
or otherwise, arising from such default, including but not limited to the right
to (i) terminate this Lease, or (ii) enter upon the Premises without terminating
this Lease and relet the Premises in Landlord’s name for the account of Tenant
for the remainder of the Term upon terms and conditions reasonably acceptable to
Landlord and immediately recover from Tenant any deficiency for the balance of
the Term, plus expenses of reletting. In addition to the foregoing, any time
after such default and the lapse of any applicable notice period, Landlord shall
have the right to make such payments in default or perform such act in default
for the account and at the expense of Tenant, and all unpaid Minimum Rent,
Percentage Rent or other charges which are not paid when due and all sums paid
by Landlord pursuant to this sentence, including reasonable attorneys’ fees as
specifically provided below, shall accrue interest at the annual rate of (i)
fifteen percent (15%), or (ii) five percent (5%) above the prime lending rate of
JPMorgan Chase Bank, whichever is greater, which shall constitute Additional
Rent under this Lease and shall be payable upon demand. Landlord shall use
commercially reasonable efforts to mitigate the damages suffered by Landlord
rising from the default by Tenant of any of its obligations under this Lease. If
Tenant shall issue a check to Landlord which is dishonored by Tenant’s
depository bank and returned unpaid for any reason, including without
limitation, due to insufficient funds in Tenant’s checking account, Tenant shall
pay to Landlord in addition to any other rights or remedies available to
Landlord at law, the sum of Seventy-five and 00/100 Dollars ($75.00) for
Landlord’s administrative expense in connection therewith.

          Tenant’s failure to pay Rent, Additional Rent, or any other Lease
costs when due under this Lease may cause Landlord to incur unanticipated costs.
The exact amount of such costs is impractical or extremely difficult to
ascertain. Such costs may include, but are not limited to, processing and
accounting charges and late charges that may be imposed on Landlord by any
ground lease, mortgage, or deed of trust encumbering the Premises. Therefore, if
Landlord does not receive the Rent, Additional Rent, or any other Lease costs in
full on or before the tenth (10th) day of the month it becomes due, Tenant shall
pay Landlord a late charge, which shall constitute liquidated damages, equal to
Fifty Dollars ($50.00) (“Late Charge”), which shall be paid to Landlord together
with such Rent, Additional Rent, or other Lease costs then in arrears. The
parties agree that such Late Charge represents a fair and reasonable estimate of
the cost Landlord will incur by reason of such late payment. All Late Charges
and any returned check charges shall then become Additional Rent and shall be
due and payable immediately along with such other Rent, Additional Rent, or
other Lease costs then in arrears. Money paid by Tenant to Landlord shall be
applied to Tenant’s account in the following order: (i) to any unpaid Additional
Rent, including, without limitation, Late Charges, returned check charges, legal
fees and/or court costs legally chargeable to Tenant, and then (ii) to unpaid
Minimum Rent. Nothing herein contained shall be construed so as to compel
Landlord to accept any payment of Rent, Additional Rent, or other Lease costs in
arrears or Late Charge or returned check charge should Landlord elect to apply
its rights and remedies available under this Lease or at law or equity in the
event of default hereunder by Tenant. Landlord’s acceptance of Rent, Additional
Rent, or other Lease costs in arrears or Late Charge or returned check charge
pursuant to this clause shall not constitute a waiver of Landlord’s rights and
remedies available under this Lease or at law or equity.

-14-

--------------------------------------------------------------------------------



          At any time after the termination of this Lease, Landlord shall be
entitled to additional damages (“Liquidated Damages”), which, at the election of
Landlord shall be either:

 

 

 

          (i) an amount equal to the Minimum Rent and Additional Rent
(collectively “Rent”), which, but for the termination of this Lease, would have
become due during the remainder of the Lease Term, less the amount of Rent, if
any, which Landlord shall receive during such period from others to whom the
Premises may be rented, in which case such Liquidated Damages shall be computed
and payable in monthly installments, in advance, on the first day of each
calendar month following termination of this Lease and continuing until the date
on which the Lease Term would have expired but for such termination, and any
suit or action brought to collect any such Liquidated Damages for any month
shall not in any manner prejudice the right of Landlord to collect any
Liquidated Damages for any subsequent month by a similar proceeding; or

 

 

 

          (ii) an amount equal to the present worth (as of the date of such
termination) of Rent which, but for the termination of this Lease, would have
become due during the remainder of the Lease Term, less the fair rental value of
the Premises in which case such Liquidated Damages shall be payable to Landlord
in one lump sum on demand and shall bear interest of five percent (5%) until
paid. For purposes of this clause (b), “present worth” shall be computed by
discounting such amount to present worth at a discount rate equal to one
percentage point above the discount rate then in effect at the Federal Reserve
Bank nearest to the location of the Premises.

          Tenant agrees to pay to Landlord upon demand, as Additional Rent, a
sum equal to all costs and expenses (including reasonable attorney fees,
professional fees, costs of investigation and disbursements) incurred by
Landlord in enforcing any or all of its rights hereunder, specifically including
the cost of collecting sums due, whether or not an action or proceeding is
commenced, or levying and collecting on any judgment or arbitration award in
Landlord’s favor.

          All rights and remedies of Landlord herein enumerated shall be
cumulative, and none shall exclude any other remedies allowed at law or in
equity.

 

 

 

 

(a)

Legal Expenses.

 

 

 

 

          i) In the event that Landlord should retain counsel and/or institute
any suit against Tenant for violation of or to enforce any of the covenants or
conditions of this Lease, or should Tenant institute any action against Landlord
for violation of any covenants or conditions of this Lease, or should either
party institute a suit against the other for a declaration of rights hereunder,
or should either party intervene in any suit in which the other is a party, to
enforce or protect its interests or rights hereunder, the prevailing party in
any such suit shall be entitled to its costs, expenses and reasonable fees to
its attorney(s) in connection therewith.

 

 

 

          ii) In the event that a bankruptcy proceeding is filed by or against
Tenant under any chapter of the Bankruptcy Code, or Tenant makes an assignment
for the benefit of creditors or commences or otherwise becomes the subject of
any insolvency, receivership or similar proceeding, Landlord shall be entitled
to recover its reasonable

-15-

--------------------------------------------------------------------------------



 

 

 

attorneys’ fees and costs incurred in or in connection with any such proceeding
from Tenant or any trustee, custodian, receiver, assignee or other
representative acting on its behalf, all of which fees and expenses shall
constitute, in addition to any other sums due and owing under this Lease (i) an
obligation of Tenant hereunder, and (ii) a component of any cure claim
assertable by Landlord under 11 U.S.C. § 365(b) or otherwise.

SECTION 16 NOTICES

          Any notice or consent required to be given by or on behalf of either
party to the other shall be given in writing and mailed by certified mail or by
overnight courier service which provides a receipt, at the addresses stated on
Article I(A), Sections –11-14, of this Lease, or at such other address as may be
specified, from time to time, by notice in the manner herein set forth. Notices
shall be deemed given upon actual receipt or first rejection.

SECTION 17 MORTGAGE SUBORDINATION/NON-DISTURBANCE

          This Lease, and Tenant’s rights hereunder shall be subject and
subordinate to the lien of any mortgages, ground leases or deeds of trust or
other similar instrument that may now exist or may hereafter be placed upon the
Premises and all renewals, replacements, and extensions thereof without further
notice or action on the part of Landlord or Tenant. Tenant, Landlord and any
mortgagee of Landlord shall execute a Subordination, Non-Disturbance and
Attornment Agreement in recordable form) as a condition of such subordination.
Tenant shall execute and deliver to Landlord within fifteen (15) days from
receipt of Landlord’s request such instruments (including but not limited to a
Memorandum of Lease in recordable form) which may be required by Landlord’s
mortgagee or trustee to evidence such subordination.

SECTION 18 ESTOPPEL CERTIFICATES

          At any time and from time to time, Tenant agrees, upon request in
writing from Landlord, to execute and deliver to Landlord, for the benefit of
such persons as Landlord names in such request, a statement in writing and in
substance satisfactory to Landlord certifying to such of the following
information as Landlord shall request: (i) that this Lease constitutes the
entire agreement between Landlord and Tenant and is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications); (ii) the dates to which
the Minimum Rent and other charges hereunder have been paid, and the amount of
any security deposited with Landlord; (iii) that all conditions precedent to
this Lease taking effect have been carried out; (iv) that Tenant has accepted
possession, that the Lease Term has commenced, that Tenant is occupying the
Premises, that Tenant knows of no default under the Lease by Landlord and that
there are no defaults or offsets which Tenant has against enforcement of this
Lease by Landlord; (v) the Rent Commencement Date of this Lease and the
Expiration Date of this Lease; and (vi) that Tenant’s store is open for
business, provided such facts are true and ascertainable. Tenant acknowledges
and agrees that Tenant’s failure to execute and deliver to Landlord any estoppel
certificate(s) requested by Landlord within fifteen (15) days from Tenant’s
receipt of Landlord’s request shall be deemed Tenant’s acknowledgement that the
terms and conditions contained in such estoppel certificate are true and correct
and that such terms and conditions may also be relied upon by any third party or
parties identified in such estoppel certificate.

-16-

--------------------------------------------------------------------------------



SECTION 19 QUIET ENJOYMENT

          Landlord hereby covenants and agrees that if Tenant shall perform all
the covenants and agreements herein stipulated to be performed on Tenant’s part,
Tenant shall at all times during the continuance hereof have the peaceable and
quiet enjoyment and possession of the Premises without any hindrance from
Landlord or any person or persons lawfully claiming the Premises.

SECTION 20 LIABILITY OF LANDLORD

          Notwithstanding anything to the contrary provided in this Lease, it is
specifically understood and agreed, such agreement being a primary consideration
for the execution of this Lease by Landlord, that if Landlord shall fail to
perform any covenant, term or condition of this Lease upon Landlord’s part to be
performed and, as a consequence of such default, Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment and levy thereon
against the right, title, and interest of Landlord in the Premises, as the same
may then be encumbered, and neither Landlord nor any of its officers or
shareholders shall be liable for any deficiency. It is understood that in no
event shall Tenant have any right to levy execution against any property of
Landlord other than its interest in the Premises as hereinbefore expressly
provided. In the event of the sale or other transfer of Landlord’s right, title
and interest in the Premises, Landlord shall be released from all liability and
obligations under this Lease.

SECTION 21 PURCHASE OPTION.

          Landlord grants to Tenant the option to purchase the Premises,
simultaneously with the purchase of all of the premises leased pursuant to the
Related Leases (it being a condition of the option granted herein that Tenant
exercise its option to purchase and in fact purchases all of the premises leased
pursuant to the Related Leases), during the first two (2) Lease Years of the
Term of this Lease as provided herein. Tenant shall exercise this option to
purchase, if at all, by giving written notice to Landlord, in the manner and at
the address set forth in Article XVI of this Lease, at least sixty (60) days
prior to the expiration of the second (2nd) Lease Year of the Term (the date
Tenant gives notice of exercise, if any, being referred to as the “Exercise
Date”).

 

 

 

 

The purchase price of the Premises shall be as follows:

 

 

 

 

 

If the Exercise Date is on or before July 31, 2009:

$70.00/square foot*

 

 

 

 

If the Exercise Date is after July 31, 2009 but before January 31, 2011:

$76.00/square foot*

* Square footage of the Premises shall be determined pursuant to BOMA standards.

The purchase price for the Premises shall be paid, at Tenant’s option, (i) in
cash at the closing or (ii) with Landlord financing of eighty percent (80%) of
the purchase price, evidenced by a promissory note accruing interest at the
greater of (x) prime rate plus two percent (2%) or (y) six and one-quarter
percent (6.25%), with a twenty (20) year amortization and a balloon payment

-17-

--------------------------------------------------------------------------------



payable in three (3) years, and secured by a first mortgage lien on the
Premises. At the closing and upon payment of the purchase price, Landlord shall
deliver to Tenant a transferable and recordable limited or special warranty deed
conveying to Tenant marketable title to the Premises in fee simple, free and
clear of all encumbrances excepting (a) all easements, covenants, conditions and
restrictions of record that do not adversely affect Tenant’s use of the property
as a retail location, (b) all legal highways, (c) building, zoning and other
statutes, ordinances, codes and regulations, (d) real estate taxes not yet due
and payable, and (e) the rights of persons claiming by, through, or under
Tenant. Closing costs shall be paid by the parties in accordance with the custom
for the state where the Premises is located. The date for the closing for the
delivery of the deed by Landlord and the payment of the purchase price by Tenant
shall be within thirty (30) days of the Exercise Date or the first business day
thereafter if such date is a Saturday, Sunday or holiday (such date being
referred to as the “Closing Date”), at a place mutually agreed upon by the
parties. If on the Exercise Date Tenant is in default under this Lease, or any
of the Related Leases, or this Lease, or any of the Related Leases, has been
terminated and is not then in full force and effect, the attempted exercise of
the option shall be void and of no effect. If on the Closing Date, Tenant is in
default under this Lease, or any of the Related Leases, , Tenant shall cure any
such default at or before Closing.

SECTION 22 MISCELLANEOUS PROVISIONS

22.1 Accord and Satisfaction. No payment by Tenant, or anyone occupying the
Premises by, through or under Tenant, or receipt by Landlord of a lesser amount
than the rents or any other payment stated herein or required hereunder shall be
deemed to be other than on behalf of Tenant and on account of the next due rent
or any other payment, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such rent or other payment or pursue any other
remedy provided for in this Lease or available at law or in equity.

22.2 Waiver. No waiver of any condition or legal right or remedy shall be
implied by the failure of Landlord to declare a forfeiture, or for any other
reason, and no waiver of any condition or covenant shall be valid unless it be
in writing signed by Landlord. No waiver by Landlord with respect to a breach of
any condition shall be claimed or pleaded to excuse a future breach of the same
condition or covenant.

22.3 Broker’s Commission. Tenant warrants that there are no claims for broker’s
commissions or finder’s fees in connection with its execution of this Lease, and
Tenant agrees to indemnify and save Landlord harmless from any liability that
may arise from such claims, including reasonable attorney’s fees.

22.4 No Partnership. Landlord does not, in any way or for any purpose, become a
partner of Tenant in the conduct of its business, or otherwise, or a joint
venturer or a member of a joint enterprise with Tenant.

22.5 Lease Inures to the Benefit of Assignees. This Lease and all of the
covenants, provisions, and conditions herein contained shall inure to the
benefit of and be binding upon the heirs, personal representatives, successors
and assigns respectively, of the parties hereto,

-18-

--------------------------------------------------------------------------------



provided, however, that no assignment by, from, through, or under Tenant in
violation of the provisions hereof shall vest in the assigns any right, title,
or interest whatsoever.

22.6 Entire Agreement. This Lease and the exhibits attached hereto set forth the
entire agreement between Landlord and Tenant, and all prior promises and
agreements, oral or written, between them are merged into this Lease. No
amendment to this Lease shall be binding upon Landlord or Tenant unless in
writing.

22.7 Abandonment, Surrender and Holding Over. Tenant shall deliver up and
surrender to Landlord possession of the Premises upon the expiration of the
Lease Term, or its prior termination for any reason, in as good condition and
repair as the same shall be at the commencement of said Term (damage by fire and
other perils covered by standard fire and extended coverage insurance and
ordinary wear and decay only excepted). If Tenant remains in possession of the
Premises after any termination of this Lease, Tenant shall be bound by the terms
and provisions of this Lease except that no tenancy or interest in the Premises
shall result, but such holding over shall be an unlawful detainer and all such
parties shall be subject to immediate eviction, and Tenant shall upon demand pay
to Landlord, as liquidated damages, a sum equal to one hundred fifty percent
(150%) of the Minimum Rent payable during the calendar month immediately
preceding the expiration or earlier termination of this Lease for any period
during which Tenant shall hold the Premises after the stipulated Term of this
Lease shall expire or may have terminated.

22.8 No Option. The submission of this Lease by Landlord for review by Tenant
does not constitute a reservation of or option for the Premises, and shall vest
no right in Tenant. This Lease becomes effective as a Lease only upon execution
and delivery thereof by the parties hereto.

22.9 Additional Rent. Any amounts to be paid by Tenant to Landlord pursuant to
the provisions of this Lease, whether such payments are periodic or recurring,
shall be deemed to be “Additional Rent” and otherwise subject to all provisions
of this Lease and of law as to the default in the payment of rent.

22.10 Time is of the Essence. Time is of the essence in the performance of the
parties of their obligations hereunder.

22.11 Severability. In the event that any provision or section of this Lease is
rendered invalid by the decision of any court or by the enactment of any law,
ordinance or regulation, such provision of this Lease shall be deemed to have
never been included therein, and the balance of this Lease shall continue in
effect in accordance with its terms.

22.12 Option to Renew. Provided Tenant is not in default under any of the terms
and provisions herein contained or any of the Related Leases, Landlord hereby
grants to Tenant the option to renew the Lease Term for the period(s) set forth
in Article I(A), Section 14, commencing on the day following the expiration of
the initial Term. Any such Renewal Term shall be upon all the terms and
conditions as the initial Lease Term, except that the Minimum Rent shall be
increased as set forth on Schedule A.

-19-

--------------------------------------------------------------------------------



          The foregoing option to renew shall be exercised by written notice to
Landlord given not less than the number of days set forth in Article I(A),
Section 14, above prior to the expiration of the original Term of this Lease.
Tenant’s option to renew the Term of this Lease is personal to Tenant and may
not be exercised by any other party other than Tenant, nor may Tenant’s option
to renew the Term of this Lease be assigned by Tenant without the prior written
consent of Landlord, which may be granted or withheld in Landlord’s sole
discretion.

22.13 Option to Terminate. Tenant shall be permitted a one time option to
terminate this Lease and up to nine (9) of the Related Leases, which option
shall be exercised any time prior to January 31, 2011. If Tenant exercises its
option, this Lease and the applicable Related Leases shall terminate at the
later of (i) twenty-four (24) months after the Commencement Date or (ii) six (6)
months after the date Tenant gives notice that it is electing to terminate such
Leases (the “Termination Date”).

22.14 Net Rent. It is the intention of Landlord and Tenant that the rent herein
specified shall be net to Landlord in each year of the Lease Term hereof, and
that no costs, expenses and obligations relating to the Premises (except as
herein specifically provided) shall be paid by Landlord.

22.15 Counterparts. This Lease may be executed in multiple counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one and same agreement binding upon the parties, notwithstanding that
all the parties are not signatories to the same counterpart. In order to
facilitate the agreements contemplated by this Lease, signatures transmitted by
facsimile machine or signatures transmitted via e-mail in a “PDF” format may be
used in place of original signatures on this Lease. Each party intends to be
bound by such party’s facsimile or “PDF” format signature on this Lease, is
aware that the other parties are relying on such party’s facsimile or “PDF”
format signature, and hereby waives any defenses to the enforcement of this
Lease based upon the form of signature. Promptly following any facsimile
transmittal or e-mail transmittal of “PDF” format signatures, the parties shall
deliver to the other parties the original executed Lease by reputable overnight
courier to the addresses shown in Article I(A), Sections –11-14.

22.16 Consents. With respect to any provision of this Lease which provides or
infers, in effect, that Landlord shall not unreasonably withhold or unreasonably
delay its consent or approval, Tenant, in no event, shall be entitled to make,
nor shall Tenant make, any claim against Landlord for money damages, and Tenant
hereby waives any claim or assertion by Tenant that Landlord has unreasonably
withheld or unreasonably delayed any consent or approval, but Tenant’s sole
remedy shall be an action or proceeding to enforce any such provision of this
Lease, or for specific performance, injunction or declaratory judgment.

22.17 Force Majeure. In the event Landlord or Tenant is prevented or delayed in
the performance of any improvement or repair or fulfilling any other obligation
required under this Lease due to delays caused by fire, catastrophe, strikes or
labor trouble, civil commotion, acts of God, governmental prohibitions or
regulation, inability or difficulty to obtain materials or other causes beyond
the performing party’s reasonable control, the performing party shall, within
ten (10) days of the event causing such delay, provide written notice to the
other party of the event causing the delay and the anticipated period of delay,
and the period of such delay shall be added

-20-

--------------------------------------------------------------------------------



to the time for performance thereof. The performing party shall have no
liability by reason of such permitted delays. In the event the performing party
fails to provide notice to the other party of the force majeure delay within
such ten (10) day period, the performing party shall not be excused from the
timely performance of such obligation regardless of the cause. This provision
shall not excuse Tenant from its obligation to pay Minimum Rent, Percentage Rent
and Additional Rent, except when such payment is excused pursuant to other
provisions of this Lease.

22.18 Payment Under Protest. All rent and other amounts payable hereunder shall
be payable without demand, offset or deduction. If at any time a dispute shall
arise as to any amount or sum of money to be paid by Tenant to Landlord under
the provisions hereof, Tenant shall make such payment “under protest” and under
no circumstances shall Tenant be entitled to withhold any payment due hereunder.
If Tenant makes a payment “under protest” and it is subsequently determined that
Tenant was not obligated to pay all or a portion of an amount paid “under
protest,” Landlord shall refund to Tenant the portion of the payment made “under
protest” which Tenant was not obligated to pay.

22.19 Waiver of Trial By Jury. To the extent permitted by applicable law
Landlord and Tenant waive all right to trial by jury in any claims, action,
proceeding or counterclaim by either Landlord or Tenant against each other or
any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant or Tenant’s use or occupancy of the
Premises.

22.20 Hazardous Materials. Tenant shall not permit or cause the presence of
Hazardous Materials in, on or under the Premises. Tenant shall defend, protect,
indemnify and hold Landlord harmless from and against any and all claims, causes
of action, liabilities, damages, costs and expenses, including, without
limitation, attorney fees, arising because of any alleged personal injury,
property damage, death, nuisance, loss of business or otherwise, by Landlord,
any employee of Landlord, or from and against any governmental act or
enforcement, arising from or in any way connected with conditions existing or
claimed to exist with respect to Hazardous Materials (as hereinafter defined)
within the Premises which are the result of Tenant’s use, occupancy or operation
of the Premises. As used herein the term “Hazardous Materials” shall be defined
as any hazardous substance, contaminant, pollutant or hazardous release (as such
terms are defined in any federal, state or local law, rule, regulation or
ordinance, including without, limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended) and other said
wastes. In the event Tenant shall cause or permit the presence of Hazardous
Materials in, on or under the Premises, Tenant shall promptly, at Tenant’s sole
cost and expense, take any and all action necessary (as required by appropriate
government authority or otherwise) to return the areas affected thereby to the
condition existing prior to the presence of any such Hazardous Materials
thereon, subject to Landlord’s prior written consent. The foregoing covenants
shall survive termination of this Lease.

22.21 Payment By Third Party. In no event shall Landlord’s acceptance of the
payment of Minimum Rent, Percentage Rent or Additional Rent from any party other
than Tenant constitute a release of Tenant’s primary obligations under this
Lease or Landlord’s acceptance of any other party as an assignee or sublessee of
Tenant, regardless of the number of payments accepted by Landlord or the length
of time that said party made such payments.

-21-

--------------------------------------------------------------------------------



22.22 Recording. This Lease shall not be recorded in any public records office
or department by Landlord or Tenant.

22.23 Interpretation. This Lease, and any riders and exhibits hereto, have been
mutually negotiated by Landlord and Tenant. Any ambiguities will not be
interpreted in favor of either party. The captions contained herein are for
convenience and reference only and will not be deemed as part of this Lease or
construed in any manner limiting or amplifying the terms and provisions of this
Lease to which they relate.

22.24 Certification. Tenant represents and warrants to Landlord that (i) Tenant
is not acting, directly or indirectly, for or on behalf of any person, group,
entity, or nation, named by any Executive Order or the United States Treasury
Department as a “terrorist”, “Specially Designated National and Blocked Person”,
or other banned or blocked person, group, or nation (collectively, “Banned
Persons”) pursuant to any anti-terrorism law; (ii) Tenant is not engaged in this
Lease transaction, or instigating or facilitating this Lease, directly or
indirectly on behalf of any Banned Person; (iii) Tenant currently does not
appear, and throughout the Lease Term, neither Tenant, nor any officer,
director, shareholder, partner, member or other owner of Tenant shall appear, on
any list of Banned Persons; (iv) no anti-terrorism law prohibits Landlord from
doing business with Tenant; (v) Tenant, its officers, directors, or principal
shareholders, partner, member, or other owner of Tenant, shall not, during the
Lease Term, violate any anti-terrorism laws; and (vi) Tenant, its officers,
directors, principal shareholders, partners or members shall not, during the
Lease Term, do business with any party, individual, or entity that has violated
or will violate any anti-terrorism laws. For purposes of this Lease,
“anti-terrorism laws” shall mean Executive Order 13224 and related regulations
promulgated and enforced by the Office of Foreign Assets Control, the Money
Laundering Control Act, the United States Patriot Act, or any similar law,
order, rule or regulation enacted in the future. Tenant hereby agrees to defend,
indemnity, protect, and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities, fines, penalties, expenses
(including attorneys’ fees) and costs arising from or related to a breach of the
foregoing representations and warranties. The foregoing indemnity obligations of
Tenant shall survive the termination or expiration of this Lease.

22.25 Governing Law. This Lease will be governed by the laws of the state in
which the Leased Premises is located without giving effect to principles of
conflicts of law.

22.26 Payment. All payments to be made to Landlord or Tenant pursuant to the
terms of this Lease shall be made in lawful currency of the United States of
America.

22.27 Exhibits. The following Exhibits are attached to this Lease and
incorporated herein by reference:

 

 

 

Exhibit “B” Legal Description of Premises

 

 

 

Exhibit “C” Signage Criteria

-22-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be
signed, in triplicate, as of the date and year first above written.

 

 

 

 

 

 

 

 

WITNESSES AS TO LANDLORD:

 

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

[[Owner-signature block]]

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

WITNESSES AS TO TENANT:

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

[[Account Name]]

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

(Print Name)

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

(Print Name)

 

 

 

 

(Print Name)

--------------------------------------------------------------------------------

 

 

 

 

--------------------------------------------------------------------------------

 

 


 

 

STATE OF OHIO

)

 

)  SS:

COUNTY OF MONTGOMERY

)

          This instrument was acknowledged before me this __________ day of
___________, 2009 by ___________________, ___________________ of
__________________________, a(n) __________ corporation, on behalf of the
corporation.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public

 

 

 

STATE OF FLORIDA

)

 

 

)  SS:

 

COUNTY OF BREVARD

)

 

          This instrument was acknowledged before me this __________ day of
_____________, 2009 by Sei Hwan Pak a/k/a Sam Pak, Chief Executive Officer of
__________________________, a Florida corporation, on behalf of the corporation.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Notary Public


--------------------------------------------------------------------------------



This Instrument Prepared By:

Karen R. Adams, Esq.
Dinsmore & Shohl LLP
10 Courthouse Plaza SW, Suite 1100
Dayton, Ohio 45402

-2-

--------------------------------------------------------------------------------



SCHEDULE A

Rent Schedule

 

 

 

 

 

Lease Year

 

$ Monthly

 

                          $ Annum

 

 

 

 

 

1

 

$5,416.67

 

$65,000.00

2

 

$6,250.00

 

$75,000.00

3

 

$7,083.33

 

$85,000.00

4 through 6 plus 3 months)

 

$Annum Rent / 12

 

$75,000.00
plus applicable CPI

Commencing in Lease Year 4 (the 37th month) and for the next 39 months of the
Primary Term, rent shall adjust as follows: rent shall be an amount per year
equal to the base rent for the immediately prior year multiplied by a fraction,
the numerator of which is the Consumer Price Index for the year immediately
preceding the applicable year of the Primary Term, and the denominator of which
is the Consumer Price Index for the year of the immediately prior year. For
example, if the Consumer Price Index on the immediately prior year was 2 and the
Consumer Price Index in the fourth year of the Primary Term was 2.5, base rent
shall be calculated by multiplying $75,000 by 1.25 (2.5 divided by 2) or
$93,750.00. In no event shall the rent in any year of the Primary Term be less
than the rent during the preceding year. As used in this Lease, the term
“Consumer Price Index” shall mean the “Consumer Price Index for All Urban
Consumers, U.S. City Average, All Items (1982-84 = 100)” as compiled and
published by the Bureau of Labor Statistics of the United States Department of
Labor, or any comparable successor index. Rent adjustments shall continue in
like manner during any Renewal Period with an annual cap of five percent (5%)
for any given annual increase.

-3-

--------------------------------------------------------------------------------



SCHEDULE I(2119)

Related Leases

 

 

 

14

 

7163 Airport Boulevard

 

 

Mobile, Alabama

23

 

Daphne, Alabama

24

 

Gadsden, Alabama

27

 

Dothan, Alabama

29

 

Auburn, Alabama

102

 

Florence, Alabama

103

 

Decatur, Alabama

181

 

Montgomery, Alabama

139

 

Springdale, Arkansas

154

 

Brunswick, Georgia

208

 

Pocatello, Idaho

228

 

Ammon, Idaho

247

 

Danville, Illinois

82

 

Ottumwa, Iowa

290

 

Clinton, Iowa

11

 

Baton Rouge, Louisiana

264

 

Monroe, Michigan

17

 

Gautier, Mississippi

25

 

Greenville, Mississippi

137

 

Meridian, Mississippi

138

 

Columbus, Mississippi

296

 

Natchez, Mississippi

127

 

Vicksburg, Mississippi

293

 

Lumberton, North Carolina

12

 

Lima, Ohio

170

 

Middletown, Ohio

201

 

New Philadelphia OH

298

 

Troy, Ohio

318

 

Ponca City, Oklahoma

85

 

New Castle, Pennsylvania

84

 

Hermitage, Pennsylvania

62

 

Rapid City, South Dakota

184

 

Chattanooga, Tennessee

207

 

Morristown, Tennessee

195

 

San Angelo, Texas

215

 

Manitowoc, Wisconsin

321

 

Sheboygan, Wisconsin

-4-

--------------------------------------------------------------------------------



Exhibit 2.3

Leased Properties

[revise based on final list of sites at closing]

 

 

 

Store Number

 

Location

 

 

 

133

 

Naples, Florida

44

 

Ocala, Florida

68

 

Tallahassee, Florida

128

 

Merritt Island, Florida

147

 

Twin Falls, Idaho

238

 

Peru, Illinois

291

 

Freeport, Illinois

254

 

Bradley, Illinois

324

 

Tupelo, Mississippi

56

 

Great Fails, Montana

308

 

Kalispell, Montana

91

 

Lakewood, New York

276

 

Findlay, Ohio

202

 

Sandusky, Ohio

5

 

Centerville, Ohio

172

 

Defiance, Ohio

235

 

Wilkes-Barre, Pennsylvania

32

 

Sumter, South Carolina

273

 

N. Myrtle Beach, South Carolina

287

 

Texarkana, Texas

194

 

Odessa, Texas

196

 

Midland, Texas

283

 

Bristol, Virginia

233

 

Danville, Virginia

306

 

Walla Walla, Washington

219

 

Casper, Wyoming

218

 

Cheyenne, Wyoming

263

 

Lake City, Florida

161

 

St. Augustine, Florida

95

 

La Grange, Georgia

54

 

Cumberland, Maryland

249

 

Auburn, New York

257

 

Olean, New York

150

 

Springfield, Ohio

203

 

Marion, Ohio

166

 

Orangeburg, South Carolina

165

 

Greenwood, South Carolina

121

 

Lake Jackson, Texas


--------------------------------------------------------------------------------



 

 

 

229

 

Union Gap, Washington

241

 

Bluefield, West Virginia

246

 

Bridgeport, West Virginia

240

 

Morgantown, West Virginia

46

 

Gainesville, Florida

213

 

Beavercreek, Ohio

13

 

Kingsport, Tennessee

315

 

Uniontown, Pennsylvania

-2-

--------------------------------------------------------------------------------



Exhibit 2.6

Rex - Appliance Direct Implementation Schedule:

 

 

 

 

 

 

 

Lease for
Store Number:

 

Location:

 

Landlord

 

Week of:*

 

 

 

 

 

 

 

14

 

7163 Airport Boulevard
Mobile, Alabama

 

Seller One

 

3

23

 

Daphne, Alabama

 

Seller One

 

3

24

 

Gadsden, Alabama

 

Seller One

 

2

27

 

Dothan, Alabama

 

Seller One

 

1

29

 

Auburn, Alabama

 

Seller One

 

3

102

 

Florence, Alabama

 

Seller One

 

2

103

 

Decatur, Alabama

 

Seller One

 

2

181

 

Montgomery, Alabama

 

Seller One

 

7

139

 

Springdale, Arkansas

 

Seller One

 

4

46

 

Gainesville, Florida

 

Seller Three

 

8

154

 

Brunswick, Georgia

 

Seller Two

 

6

208

 

Pocatello, Idaho

 

Seller One

 

5

228

 

Ammon, Idaho

 

Seller One

 

5

247

 

Danville, Illinois

 

Seller Two

 

7

82

 

Ottumwa, Iowa

 

Seller Two

 

5

290

 

Clinton, Iowa

 

Seller Two

 

5

11

 

Baton Rouge, Louisiana

 

Seller One

 

8

264

 

Monroe, Michigan

 

Seller One

 

7

17

 

Gautier, Mississippi

 

Seller One

 

3

25

 

Greenville, Mississippi

 

Seller One

 

4

137

 

Meridian, Mississippi

 

Seller One

 

3

138

 

Columbus, Mississippi

 

Seller One

 

4

296

 

Natchez, Mississippi

 

Seller One

 

4

127

 

Vicksburg, Mississippi

 

Seller One

 

4

293

 

Lumberton, North Carolina

 

Seller Two

 

7

213

 

Beavercreek, Ohio

 

Stuart
Rose/Beavercreek, Inc.

 

8

12

 

Lima, Ohio

 

Seller One

 

8

170

 

Middletown, Ohio

 

Seller One

 

8

201

 

New Philadelphia OH

 

Seller One

 

7

298

 

Troy, Ohio

 

Seller One

 

8

318

 

Ponca City, Oklahoma

 

Seller Three

 

4

85

 

New Castle, Pennsylvania

 

Seller Two

 

7

84

 

Hermitage, Pennsylvania

 

Seller Two

 

7

62

 

Rapid City, South Dakota

 

Seller One

 

5

184

 

Chattanooga, Tennessee

 

Seller Two

 

6

207

 

Morristown, Tennessee

 

Seller Two

 

6

195

 

San Angelo, Texas

 

Seller One**

 

7

215

 

Manitowoc, Wisconsin

 

Seller One

 

6

321

 

Sheboygan, Wisconsin

 

Seller One

 

6


--------------------------------------------------------------------------------



Seller Key:

Seller One: Rex Radio and Television, Inc.

Seller Two: Kelly & Cohen Appliances, Inc.

Seller Three: Stereo Town, Inc.

* First week of implementation shall be February 23, 2009.

** Subject to termination of existing contract to purchase which is anticipated
to be received on February 3, 2009.

--------------------------------------------------------------------------------



Exhibit 4.2(a)(ii)

Form of Date-Down Letter

CLOSING CERTIFICATE

          __________________________, a __________ limited liability company
(“Seller”), hereby certifies and confirms for the benefit of
___________________________ (“Purchaser”), that all representations and
warranties made by Seller in the Purchase and Sale Agreement dated
_______________, 2009, by and between Seller and Purchaser, are true and correct
in all material respects as of the date hereof.

          DATED as of the ____ day of ________________, 2009.

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

By:

 

--------------------------------------------------------------------------------

 

Name:

 

--------------------------------------------------------------------------------

 

Title:

 

--------------------------------------------------------------------------------

 


--------------------------------------------------------------------------------



Exhibit 4.2(a)(vi)

Form of Bill of Sale and Assignment

[see attachment]

--------------------------------------------------------------------------------



BILL OF SALE AND ASSIGNMENT

          This BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made and
entered into as of ________ __, 2009, by and between
_______________________________, a ___________________ (“Assignor”), and
______________________ _____, a _________________ (“Assignee”).

          In consideration of the sum of Ten Dollars ($10) and other good and
valuable consideration paid by Assignee to Assignor, the receipt and sufficiency
of which are hereby acknowledged, Assignor does hereby assign, transfer, convey
and deliver to Assignee, its successors and assigns, all of Seller’s right title
and interest in and to the Assets, as such terms are defined in the Agreement,
by and between Assignor and Assignee, dated as of ___________, 2009 (the
“Purchase Agreement”).

          Assignor warrants to Assignee that Assignor owns all right, title and
interest in the Assets free and clear of any lien, security interest or adverse
claim.

[signatures on following page]

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, Assignor and Assignee have executed this Bill of
Sale as of the day and year first above written.

 

 

 

 

 

 

 

 

 

ASSIGNEE:

 

ASSIGNOR:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

By:

 

By:

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Name:

 

      Name:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Title:

 

      Title:

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



Schedule 2.1(c)

Permits

--------------------------------------------------------------------------------



Schedule 3.1(a)(viii)

Schedule of Service Contracts

--------------------------------------------------------------------------------



Schedule 6.1(c)(i)

Schedule of Purchase Option Agreements

 

 

 

 

 

Store
No.

 

Property Address

 

Purchase Option Agreement

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

201

 

331 Graft Road
New Philadelphia, OH
44663

 

General Warranty Deed, by Newtowne Mall Associates Limited Partnership, as
grantor, to Rex, as grantee, dated August 25, 1993

 

 

 

 

 

207

 

2550 E. Morris Blvd.
Morristown, TN 37813


 

Special Warranty Deed, by CBL Morristown, Ltd., as grantor, to Kelly & Cohen
Appliances, Inc., as grantee, dated October 15, 1993


--------------------------------------------------------------------------------



Schedule 6.1(c)(ii)

Schedule of Right of First Refusal Agreements

 

 

 

 

 

Store
No.

 

Property Address

 

Right of First Refusal Agreements

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

207

 

2550 E. Morris Blvd.
Morristown, TN 37813


 

Special Warranty Deed, by CBL Morristown, Ltd., as grantor, to Kelly & Cohen
Appliances, Inc., as grantee, dated October 15, 1993

 

 

 

 

 

264

 

2313 N. Monroe
Monroe, MI 48162


 

Grant Deed from Frenchtown Square Partnership to Kelly & Cohen, dated c.
December 7, 1999, recorded in Liber 1872, Page 0009.


--------------------------------------------------------------------------------



Schedule 6.1(e)

Schedule of Litigation

NONE

--------------------------------------------------------------------------------



Schedule 6.1(g)

Schedule of Required Consents

--------------------------------------------------------------------------------